Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 1 of 40




                          Exhibit 5




                                1
                                      Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 2 of 40
                                                                   2-6


Speaker         Time      Danish Transcription                                            English Translation                                       Comment
P1 Intro        0:00:00   Du lytter til P1.                                               You are listening to P1.
Speak
Jesper Tynell             Da Lisbeth Rømer i sommeren 2002 sætter sig i stolen            When, in the summer of 2002, Lisbeth Rømer takes
                          som ny leder af udbytteafdelingen i Skat, går der               up the post of new head of the Dividend Tax Unit at
                          ifølge hende ikke lang tid, før hun opdager, at noget           Skat, the Danish Customs and Tax Administration, it
                          er galt.                                                        does not take long, she says, before she discovers that
                                                                                          something is wrong.
Lisbeth                   I forbindelse med refusioner af udbytteskat var det             In connection with refunds of dividend tax, it became
Rømer                     meget hurtigt klart, da jeg trådte til i 2002, at der var       clear very quickly when I joined in 2002 that there was
                          et kæmpe problem.                                               a huge problem.
Jesper Tynell   0:00:30   Hun finder ud af, at hendes kolleger løbende sidder og          She finds out that her colleagues are perpetually
                          udbetaler millioner af kroner i refusion af udbytteskat.        sitting there, paying out millions of kroner in refunds
                          Mere eller mindre i blinde til folk, der fortæller, at de       of dividend tax, more or less blindly, to people who
                          ejer aktier i danske selskaber.                                 say that they own shares in Danish companies.
Lisbeth                   Det er nemlig ikke muligt at kontrollere om                     It is in fact impossible to check whether the recipient
Rømer                     udbyttemodtager, som nu søger refusion, egentlig                of the dividend who is now seeking a refund is
                          ejer de aktier.                                                 actually the owner of the shares.
Jesper Tynell             I de papirer jeg har haft adgang til, kan jeg se,               In the papers I have had access to, I can see
Jesper Tynell   0:01:00   at problemerne i hvert fald begynder at gå op for               that the problems in any case start to become
                          Lisbeth Rømer et par år, før hun og hendes kolleger i           apparent to Lisbeth Rømer a few years before she and
                          Skattecenter Ballerup i 2006 modtager det lille simple          her colleagues at Ballerup Tax Centre in 2006 receive
                          regneark, der får dem til at udbetale over en halv              the simple little spreadsheet on the basis of which
                          milliard danske kroner til det lille franske selskab i          they pay out more than half a billion Danish kroner to
                          Paris, fordi selskabet siger, at det ejer en masse              the little French company in Paris, as the company
                          danske aktier, blandt andet i TDC.                              says that it owns a large number of Danish shares,
                                                                                          including in TDC.
Jesper Tynell             Problemerne med refusion af udbytteskat går altså op            The problems with the refund of dividend tax
                          for hende rigtig mange år, før den formodede svindel            therefore become apparent to her very many years
                                                                                          before the alleged fraud




                                                                                      2
                                      Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 3 of 40
                                                                   2-6


Speaker         Time      Danish Transcription                                            English Translation                                     Comment
Jesper Tynell   0:01:30   med endnu flere milliarder af borgernes penge bliver            involving even more billions of taxpayers’ money hits
                          offentligt kendt i sensommeren 2015. Lisbeth Rømer              the headlines in late summer 2015. Lisbeth Rømer is
                          er langtfra den eneste, der allerede her i første del af        far from the only person who already understood
                          nullerne er klar over, at Skat ofte ikke aner, hvem der         back at the start of the 2000s that Skat, the Danish
                          reelt ejer og tjener penge på danske aktier og dermed           Customs and Tax Administration, often has no idea
                          ikke ved, hvem der kan have ret til og ikke ret til at få       who actually owns and earns money on Danish shares
                          udbetalt refusion af udbytteskat.                               and therefore does not know who is and is not
                                                                                          entitled to receive a refund of dividend tax.
Jette Zester              Der bliver tilbagebetalt i blinde,                              Refunds are made blindly,
Jette Zester    0:02:00   fordi du ikke har oplysningerne på det tidspunkt, som           because you do not have the information when you
                          de har brug for dem.                                            need it.
Jesper Tynell             Det her er Jette Zester.                                        This is Jette Zester.
Jette Zester              Og det gør vi klart, og det har vi jo gjort gennem hele         And we obviously do that, and we naturally did that
                          processen og banket på alle mulige døre, hvor vi                throughout the whole process, enquiring everywhere
                          overhovedet kunne få sparket den ind.                           we were entitled to gain access to.
Jesper Tynell             Jette Zester er specialkonsulent i Skat. Hendes job går         Jette Zester is a special consultant at Skat. Her job
                          blandt andet ud på at sikre, at Skat får de nødvendige          involves, amongst other things, ensuring that Skat
                          oplysninger ind og dermed undgår kontrolmæssige                 receives the necessary information and thus avoids
                          huller i systemet. Hun sidder inde i Skats Hovedcenter          control loopholes in the system. She works at Skat’s
                          på Østerbro i København, langt fra Lisbeth Rømer                Head Office in Østerbro in Copenhagen, a long way
                                                                                          from Lisbeth Rømer,
Jesper Tynell   0:02:30   og har sådan set ikke noget at gøre med de enkelte              and actually has nothing to do with the individual
                          ansøgninger om refusion af udbytteskat. Men                     applications for refunds of dividend tax. However,
                          sammen forsøger de to at få indført kontrol med                 together the two of them try to have controls
                          udbetalingerne af refusion.                                     introduced over refund payments.
Jette Zester              Jeg har kæmpet for det her sammen med Lisbeth                   I have fought for this together with Lisbeth since
                          siden 2002.                                                     2002.




                                                                                      3
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 4 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                          English Translation                                       Comment
Jesper Tynell             De sætter sig ned og skriver et næsten 30 sider langt         They sit down and write an almost 30-page-long list of
                          katalog med forslag til, hvordan de mener, at de              proposals for how they believe the many loopholes in
                          mange huller i udbyttesystemet kan lukkes. Hul for            the dividend system can be closed. Loophole by
                          hul.                                                          loophole.
Jette Zester    0:03:00   Vi har virkelig arbejdet sammen på tværs på gulvet,           We really have been collaborating at the coal face,
                          kommer også med løsninger.                                    and we also come up with solutions.
Jesper Tynell             Et katalog med mulige løsninger, som jeg kan se, af           A list of possible solutions, from which I can see that
                          Jette Zester og Lisbeth Rømer igen og igen forsøger at        Jette Zester and Lisbeth Rømer are repeatedly trying
                          få lov til at føre ud i livet.                                to get permission to implement solutions on the
                                                                                        ground.
Jette Zester              Vi støder mod en mur, fordi udviklingen i Skat går en         We come up against a brick wall, because the trend at
                          anden vej.                                                    Skat is in a different direction.
Jesper Tynell             De politiske vinde i skat blæser                              The political trend at Skat
Jesper Tynell   0:03:30   på dette tidspunkt ikke først og fremmest mod mere            at that point is not first and foremost towards more
                          kontrol, men derimod mest af alt mod at give en               control but, on the contrary, mostly towards giving a
                          bedre service til aktionærerne hen imod at tiltrække          better service to shareholders in order to attract
                          folk med penge og gøre det attraktivt for dem at              people with money and make it attractive for them to
                          investere i Danmark.                                          invest in Denmark.
Jette Zester              Generelt så havde vi jo en lang periode, hvor alt måtte       In general, therefore, we had a long period when
                          ikke hedde kontrol, alt skulle hedde service, så det          nothing was allowed to be labelled ‘control’, but
                          man skulle gøre, det var at vejlede, herunder                 instead everything had to be labelled ‘service’, so
                          bankerne til at indberette, og vi kunne ikke pålægge          what we were supposed to do was to provide
                          dem unødvendige                                               guidance on reporting, including to banks, and we
                                                                                        were not allowed to impose on them any unnecessary
Jette Zester    0:04:00   ekstra ting. Det sagde vores ledelse.                         extra duties. That is what our management said.
Jesper Tynell             Men Lisbeth Rømer og Jette Zester bliver alligevel            But Lisbeth Rømer and Jette Zester persist,
                          ved.                                                          nonetheless.




                                                                                    4
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 5 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                            English Translation                                       Comment
Lisbeth                   Det er jo altid irriterende at få et blankt nej. Men det        It is always irritating, after all, to receive a blank
Rømer                     stopper os jo ikke, så vi må kæmpe videre. Og det gør           refusal. But that does not stop us, so we have to carry
                          vi.                                                             on fighting. And that is what we do.
Jesper Tynell             Det her er ”De hemmelige aktionærer”, en                        This is “The Secret Shareholders”, an investigation of
                          undersøgelse af,
Jesper Tynell   0:04:30   hvorfor huller, der har ført til formodet milliardsvindel       why loopholes that have led to an alleged dividend tax
                          med udbytteskat, ikke er blevet lukket, når man har             fraud running into the billions were not closed when
                          kendt til hullerne i årevis. Jeg hedder Jesper Tynell.          people were aware of them for years. My name is
                          Velkommen til andet afsnit: ”Service frem for                   Jesper Tynell. Welcome to Part Two: “Service ahead of
                          kontrol”.                                                       control”.
Jesper Tynell   0:05:00   Noget af det første Lisbeth Rømer møder, da hun i               One of the first things that Lisbeth Rømer encounters
                          2002 kommer ind ad døren til sit nye job som leder af           when, in 2002, she takes up her new job as head of
                          Skats udbytteafdeling, er presset for at udbetale               Skat’s Dividend Tax Unit, is the pressure to pay out
                          penge.                                                          money.
Lisbeth                   Mængderne, mængderne, mængderne. Vi var ved at                  Huge, huge, huge quantities. We were drowning in
Rømer                     drukne i refusionsanmodninger.                                  refund applications.


Jesper Tynell             Det vælter nemlig ind med anmodninger fra folk i                This is because applications are flooding in from
                          andre lande, der vil have udbetalt refusion af                  people in other countries who would like to be
                          udbytteskat fra Danmark, forklarer hun.                         refunded dividend tax from Denmark, she explains.
Lisbeth         0:05:30   Det var jo et problem, at der kom flere                         It was obviously a problem, the fact that more refund
Rømer                     refusionsanmodninger, end vi kunne nå at behandle.              applications were being received than we could
                                                                                          handle.
Jesper Tynell             Så mange anmodninger, at hun og hendes kolleger                 So many requests that she and her colleagues cannot
                          ikke kan følge med.                                             keep up.
Lisbeth                   Da jeg trådte til, havde vi en kæmpe pukkel af                  When I joined, we had a huge pile of refunds, and,
Rømer                     refusioner, og efter 30 dage skulle ansøgere af                 within 30 days, the applicants for refunds would start
                          refusionen have rentegodtgørelse.                               accruing interest.




                                                                                      5
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 6 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                          English Translation                                      Comment
Lisbeth                   Hver gang Lisbeth Rømer og hendes kolleger ikke når           Every time Lisbeth Rømer and her colleagues did not
Rømer                     at udbetale pengene til aktionærerne inden en                 manage to pay out the money to shareholders within
                          måned, koster det endnu flere penge. Så ryger der             one month, it would cost them even more money.
                          nemlig som udgangspunkt renter oveni.                         This is because interest would then in principle be
                                                                                        charged on top.
Jesper Tynell   0:06:00   Men det skal det være slut med. Ikke flere forsinkede         But that was supposed to be done away with. No
                          udbetalinger til aktionærerne. Det har Skats interne          more delayed payments to shareholders. This is what
                          revision understreget tre år i træk, kan jeg se. Hver         Skat’s internal audit stressed three years in a row, I
                          gang revisionen har været på besøg hos Lisbeth                can see, each time audit visited Lisbeth Rømer’s
                          Rømers kolleger.                                              colleagues.
Male1                     ”Ved sidste revisionsbesøg havde man i perioder               “By the time of the most recent audit visit, there had
                          været op til fire måneder bagud, hvilket blandt andet         been periods where the backlog had been up to four
                          havde medført, at der var udbetalt 33.000 kroner i            months, which meant, amongst other things, that
                          rentegodtgørelse.”                                            33,000 kroner of interest had been paid,”
Jesper Tynell             … har Skats interne revision skrevet og gentaget              wrote Skat’s internal auditor, repeating the same
                          samme påtale i en ny rapport året efter i 2001.               reprimand in a further report, the following year, in
                                                                                        2001,
Male1           0:06:30   ”… hvilket betyder udbetaling af unødvendige                  “… which means the payment of unnecessary
                          rentegodtgørelser.”                                           interest.”
Lisbeth                   Det var noget, revisionen satte meget fokus på, fordi         That was something that audit placed more focus on,
Rømer                     det er jo fuldkommen fjollet at betale flere penge, end       because it was obviously completely bonkers to pay
                          vi skal, fordi vi er for langsomme til det.                   out more money than we needed to, just because we
                                                                                        were too slow at our jobs.
Jesper Tynell             Revisionen anbefaler derfor, at man overvejer at              Audit therefore recommends that Skat consider
                          slippe af med sagspuklerne ved at tilføre flere               getting rid of the case backlogs by deploying more
                          ressourcer, altså flere medarbejdere til                      resources, in other words more employees, to the
                          udbytteadministrationen.                                      Dividend Tax Unit.




                                                                                    6
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 7 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                           English Translation                                      Comment
Jesper Tynell   0:07:00   Men det sker ikke. For hurtigere at kunne udbetale             But this does not happen. In order to be able to pay
                          refusion til udlændinge, der fortæller, at de ejer             refunds more quickly to foreigners saying that they
                          danske aktier, og for at slippe for at betale renter,          own Danish shares and to avoid paying interest, Skat
                          indgår Skat i stedet en aftale med flere danske                instead enters into an agreement with several Danish
                          banker.                                                        banks.
Jesper Tynell             En aftale, der betyder, at de i stedet for at Skats            An agreement under which, instead of Skat’s
                          medarbejdere sidder og modtager og behandler de                employees sitting and receiving and processing the
                          mange blanketter og udbetaler de mange millioner i             many forms and paying out the many millions by way
                          refusion af udbytteskat til ansøgerne, så overtager            of refund of dividend tax to the applicants, the banks
                          bankerne i en del tilfælde nu arbejdet.                        would now take over the work in a number of
                                                                                         instances.
Lisbeth         0:07:30   En aftale med, at bankerne sådan set lavede vores              An agreement which involved the banks effectively
Rømer                     arbejde og samlede i store klumper og lavede et                doing our work, collating information into large
                          regneark over, hvem der skulle have hvilke selskabers          batches, and drawing up a spreadsheet of who was
                          aktier tilbage.                                                supposed to have dividend tax refunded on which
                                                                                         company’s shares.
Jesper Tynell             Bankerne taster ansøgernes aktieposter ind i regneark          The banks input the applicants’ dividend details into
                          og sender regnearkene til Skat.                                spreadsheets and send the spreadsheets to Skat.
Lisbeth                   Og det kunne vi jo meget hurtigere administrere, og            And we could obviously process those spreadsheets
Rømer                     så fik banken pengene og fordelte det til sine kunder.         more quickly, and the banks would then receive the
                                                                                         money and distribute it to their own customers.
Jesper Tynell   0:08:00   For at løse problemet med for få ressourcer og for             To solve the problem of the paucity of resources and
                          langsom udbetaling af refusion, indfører Skat og flere         delay in paying refunds, Skat and several banks thus
                          banker på den måde den såkaldte bankordning eller              introduced the ‘bank scheme’ or the ‘spreadsheet
                          regnearkordningen, som den også kommer til at                  scheme’, which it also comes to be known by.
                          hedde.
Lisbeth                   Den løste, at vi fik mindre arbejde. Hvis de samlede           That meant that we had less work to do. If, for
Rømer                     for eksempel 100 refusionsanmodninger i en                     example, they collated 100 refund applications into a
                          anmodning. Så skulle vi jo ikke lave 100. Vi skulle ikke       single application, we would not be processing 100,
                          sende 100 checks til folk. Vi skulle ikke registrere det       and we would not be sending 100 cheques to people.
                                                                                         We would not have to record them


                                                                                     7
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 8 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                          English Translation                                       Comment
Lisbeth         0:08:30   og arkivere det. Vi kunne nøjes med et. Det var jo en         and archive them. We could just deal with one
Rømer                     lettelse.                                                     application. That was obviously a relief.
Jesper Tynell             Bankordningen virker efter hensigten. Den sætter              The bank scheme works as it is intended to. It sets in
                          skub i udbetalingerne af hundredvis af millioner              motion the payments of hundreds of millions of
                          kroner i refusion af dansk udbytteskat. De første to          kroner in refunds of Danish dividend tax. The first two
                          aftaler med danske banker bliver allerede indgået året        agreements with Danish banks have already been
                          før, Lisbeth Rømer bliver chef for                            entered into the year before Lisbeth Rømer becomes
                          udbytteadministrationen, fortæller hun. Det kan jeg           the head of the Dividend Tax Unit, she explains. I can
                          også se, at hun skriver i interne dokumenter i de             also see her saying this in internal documents in the
                          efterfølgende år.                                             subsequent years.
Jesper Tynell   0:09:00   Så da Lisbeth Rømer har været chef for Skats                  So, when Lisbeth Rømer has been the head of Skat’s
                          udbytteadministration i bare et halvt års tid, kan hun        Dividend Tax Unit for just six months, she can put a
                          sætte flueben ved, at de problemer revisionen i flere         tick mark next to the problems audit has been
                          år har påtalt, nu så småt er ved at være løst. Skat er        highlighting for several years, as they are now in the
                          ikke længere bagud med udbetalingerne af refusion,            process of gradually being solved. Skat is no longer
                          og udgifterne til renter er raslet ned. Det konstaterer       behind on the payments of refunds, and the interest
                          Skats interne revision i slutningen af 2002 efter endnu       costs have tumbled down. This is what Skat’s internal
                          et besøg.                                                     audit finds at the end of 2002 after a further visit.
Male2                     Sager vedrørende udbetaling behandles                         Payment cases are being processed
Male2           0:09:30   inden for en måned, hvorfor unødvendige                       within one month, so unnecessary interest payments
                          rentegodtgørelser er faldet væsentligt.                       have dropped considerably.
Lisbeth                   Det virkede, og senere fik vi jo heldigvis også andre         It worked, and later we also managed to get other
Rømer                     banker med.                                                   banks to adopt this approach, of course.
Jesper Tynell             Men bankerne gør det ikke gratis. Ordningen skal              However, the banks are not doing this for free. The
                          helst medføre, at bankerne bedre kan servicere deres          scheme, rather, is intended to result in the banks
                          kunder: aktionærerne. Som en slags betaling for               being better able to service their customers:
                          bankernes arbejde giver Skat nemlig bankerne                  shareholders. This is because, by way of payment for
                          mulighed for at tilbyde aktionærerne, at de hurtigere         the banks’ work, Skat gives the banks the opportunity
                          kan få udbetalt de mange penge                                to offer shareholders the chance to have the
                                                                                        substantial



                                                                                    8
                                      Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 9 of 40
                                                                   2-6


Speaker         Time      Danish Transcription                                          English Translation                                         Comment
Jesper Tynell   0:10:00   i refusion af udbytteskat, hvis de er kunder hos dem.         refunds of dividend tax paid more quickly if they are
                          Meget hurtigere end hvis kunderne selv sender                 their customers. Much more quickly than in if the
                          blanketterne ind til Skat.                                    customers themselves submitted the forms to Skat.
Lisbeth                   ”Som modydelse for pengeinstitutternes arbejde                “By way of consideration for the financial institutions’
Rømer                     bestræber udbytteadministrationen sig på at                   work, the Dividend Tax Unit seeks to refund the full
                          refundere det fulde beløb inden en uge fra                    amount within one week from receipt of the
                          modtagelsen af regnearket i elektronisk form.”                spreadsheet in electronic form.”
Jesper Tynell             Det skriver Lisbeth Rømer senere i et internt notat,          This is what Lisbeth Rømer later writes in an internal
                          der også kan forklare, hvorfor det pludselig kan gå så        memorandum, which might also explain why things
                          stærkt.                                                       might suddenly be proceeding so quickly.
Lisbeth                   Regnearket sendes som mail                                    The spreadsheet is sent as an email
Rømer
Lisbeth         0:10:30   til udbytteskatadministrationen, som på grundlag              to the Dividend Tax Unit, which, on the basis of this,
Rømer                     heraf anviser de ønskede beløb.                               remits the requested amounts.
Jesper Tynell             Den nye service til aktionærerne har altså en pris. Den       The new service to shareholders therefore comes at a
                          kræver, at Skat som udgangspunkt straks anviser               price. It requires Skat in principle to promptly remit to
                          bankerne de penge, de ønsker. Godt nok har Lisbeth            the banks the money they request. Although Lisbeth
                          Rømer og hendes kolleger hovedsagligt kun                     Rømer and her colleagues had indeed been
                          kontrolleret, om dem, der vil have refusion                   performing checks—albeit in most cases only whether
                          overhovedet har udfyldt og fået attesteret papirerne          the people requesting a refund had filled out the
                          korrekt. Men selv denne helt basale kontrol af                papers and had had them certified correctly—even
                          formalia                                                      this very basic review of the formal requirements
Jesper Tynell   0:11:00   overgår altså nu i en del tilfælde til bankerne. Inde i       was now being transferred in a number of cases to
                          Skats Hovedcenter på Østerbro i København får det             the banks. At Skat’s Head Office in Østerbro in
                          Jette Zester til at spærre øjnene op.                         Copenhagen, this catches Jette Zester’s attention.




                                                                                    9
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 10 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                        English Translation                                      Comment
Jette Zester              Vi kan jo kun konstatere, at bankordningen pludselig        We are obviously forced to admit that the bank
                          bliver en realitet, hvor man, set med kontroløjne,          scheme is suddenly becoming a reality, in which, from
                          kigger og siger: Det gjorde I bare ikke. Så mister du jo    a control perspective, all you can do is look on and
                          selv de, der ser på papirer. Det ligger du ud til           say, “I can’t believe you did that. This way, you are
                          pengeinstitutterne.                                         obviously losing the people who review the
                                                                                      paperwork. That job you’re farming out to the
                                                                                      financial institutions.”
Jesper Tynell             For når ansøgningerne                                       Because, when the applications
Jesper Tynell   0:11:30   går gennem bankordningen, er det som udgangspunkt           run through the bank scheme, it is in principle only
                          nu kun banker, der ser blanketter og bilag igennem.         the banks, now, which review the forms and the
                          Og i nogle tilfælde kun banker, der opbevarer og            annexes. And, in some cases, it is only the banks that
                          ligger inde med dokumenterne, medmindre Skat helt           store and hold the documents, unless Skat—in very
                          undtagelsesvist beder om, at få papirerne udleveret.        exceptional cases—asks to have the paperwork
                                                                                      supplied.
Lisbeth                   Vi havde aftalen, at hvis vi havde behov for det, skulle    We had the agreement in place that, if we needed it,
Rømer                     banken inden for 14 dage fremsende dokumentation            the bank, within 14 days, would send the
                          til os.                                                     documentation to us.
Jesper Tynell             Men det sker stort set aldrig. Kun to gange i løbet af      That pretty much never happened, however. Just
                          de år,                                                      twice over all of the years
Jesper Tynell   0:12:00   bankordningen eksisterer, beder Skat angiveligt             the bank scheme was in place will Skat apparently ask
                          banker om at få lov at se, om de har indtastet              the banks for permission to see whether they have
                          oplysningerne korrekt. De banker, der indgår i              entered the information correctly. The banks taking
                          bankordningen har heller ikke nødvendigvis                  part in the bank scheme also do not necessarily have
                          dokumenterne. Det har i nogle tilfælde kun de               the documents. In some cases, they only had the
                          udenlandske banker rundt omkring i verden, der på           foreign banks round the world who, on behalf of their
                          vegne af deres kunder kræver dansk udbytteskat              customers, would request a refund of dividend tax. In
                          retur. I de tilfælde er det kun de udenlandske banker,      those cases, it is only the foreign banks that see the
                          der ser papirerne, indtaster navnene og tallene i et        papers, input the names and the figures into a simple
                          simpelt regneark, lægger beløbene sammen og sender          spreadsheet, collate the figures, and send off the
                          regnearket afsted                                           spreadsheet



                                                                                     10
                                        Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 11 of 40
                                                                     2-6


Speaker         Time      Danish Transcription                                         English Translation                                        Comment
Jesper Tynell   0:12:30   til en bank i Danmark, der så endelig sender                 to a bank in Denmark, which then ultimately sends
                          regnearket til Skat. Det kan jeg se i de dokumenter,         the spreadsheet to Skat. I can see this in the
                          jeg har haft adgang til. Det er på det grundlag, at Skat     documents I have had access to. It is on that basis that
                          udbetaler de mange penge til en dansk bank, der så           Skat pays the large sums of money to a Danish bank,
                          sender pengene videre til banker rundt omkring i             which then sends the money onwards to banks
                          verden, der igen sender dem videre, indtil de en gang        around the world, which then send them onwards,
                          når frem til den, der har bedt om at få udbetalt             until at some point they reach the person who asked
                          refusion af udbytteskat af den danske statskasse.            them to arrange for a refund of dividend tax to be
                                                                                       paid by the Danish Treasury.
Jesper Tynell             Det var ikke jer, der sad og holdt øje. Nu var det           It was not you who were sitting there and keeping an
                          bankerne.                                                    eye on things. Now it was the banks.
Lisbeth                   Når vi ser,                                                  When we see
Rømer
Lisbeth         0:13:00   hvor meget vi baserer i vores skattesystem på                how much we base our tax system on the banks’
Rømer                     bankernes indberetning, så bliver vi nødt til at tro på      reporting, we are forced to trust them. That is how it
                          dem. Sådan er det.                                           is.
Jesper Tynell             Men de banker, der er med i bankordningen, er ikke           But the banks which are included in the bank scheme
                          nødvendigvis ansvarlige for, at de oplysninger de            are not necessarily responsible for the information
                          videregiver til Skat nu også i sidste ende er rigtige.       they pass on to Skat ultimately being correct as well.
                          Heller ikke selvom der i nogle af aftalerne er gjort         Even if, in some of the agreements, an attempt is
                          forsøg på at stille dem til ansvar.                          made at holding them accountable.
Jesper Tynell   0:13:30   Bankerne fungerer i nogle tilfælde primært som en            The banks function in some cases primarily as a sort of
                          slags postbude, der er ansvarlige for at viderebringe        postman, who is responsible for passing on the letters
                          brevene korrekt, men ikke nødvendigvis for, om det           correctly but not necessarily for whether what is
                          der står i brevene også er sandt. Bankerne står altså        written in the letters is correct as well. The banks are
                          ikke altid til ansvar for, at dem, de kræver millioner af    therefore not always responsible for those who are
                          kroner udbetalt til, nu også har ret til at få pengene,      demanding that millions of kroner be paid out also
                          forklarer Lisbeth Rømer.                                     being entitled to receive the money, explains Lisbeth
                                                                                       Rømer.




                                                                                      11
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 12 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                        English Translation                                          Comment
Lisbeth                   De indestod for, at de oplysninger de nu reagerede          They would vouch for having received the information
Rømer                     på, at dem havde de modtaget. De kunne jo ikke              they were now responding to. They obviously could
                          indestå for, at de var sande. Det kunne banken ikke.        not vouch for whether or not the information was
                                                                                      correct. That is not something the bank was able to
                                                                                      do.
Lisbeth         0:14:00   I dokumenterne kan jeg se, at bankerne i flere tilfælde     I can see in the documents that the banks themselves,
Rømer                     også selv gør Skat udtrykkeligt opmærksom på, at de         in many cases, also overtly draw Skat’s attention to
                          ikke mener, at de er ansvarlige for, at de oplysninger,     the fact that they do not believe that they are
                          de videregiver, er sande.                                   responsible for the information they are passing on
                                                                                      being true.
Jette Zester              Så stort set har vi jo bare lagt noget ud til               So, all in all, it is clear that we have simply outsourced
                          pengeinstitutterne, og så siger vi, okay, vi håber ikke,    something to the financial institutions, and so we say,
                          der er problemer med det. Det synes jeg ikke, er i          OK, we hope that there are no problems with that. I
                          orden.                                                      do not think that that is acceptable.
Jesper Tynell             Det gør Jette Zester også klart over for Lisbeth Rømer      Jette Zester also makes this clear to Lisbeth Rømer
                          ude i udbytteadministrationen, forklarer hun, og det        out there in the Dividend Tax Unit, she explains, and
                          bekræfter Lisbeth Rømer.                                    Lisbeth Rømer confirms this.
Jesper Tynell   0:14:30   Men her skinner det måske igennem, at de to kolleger        However, at this point, it may be readily apparent that
                          sidder med hver sit ansvar. Som leder af Skats              the two colleagues each have their own responsibility.
                          udbytteadministration har Lisbeth Rømer ansvar for,         As head of Skat’s Dividend Tax Unit, Lisbeth Rømer is
                          at pengene bliver udbetalt til tiden. Det er ikke           responsible for the money being paid out on time.
                          nødvendigvis Jette Zesters ansvar i det job, hun har        That is not necessarily Jette Zester’s responsibility in
                          inde i Skats Hovedcenter på Østerbro.                       the job she has at Skat’s Head Office in Østerbro.
Jesper Tynell             Derfor er det også Lisbeth Rømers og ikke Jette             Therefore, it is likewise Lisbeth Rømer’s and not Jette
                          Zesters navn, der står på flere af de aftaler, som Skat     Zester’s name that is shown on many of the
                          efterfølgende underskriver                                  agreements that Skat then signs
Jesper Tynell   0:15:00   med de i alt fire danske banker, der med tiden              with the four Danish banks in total which, over time,
                          kommer med i bankordningen blandt andet i                   come on board with the bank scheme, amongst other
                          kølvandet på de første store nedskæringer i Skat.           things in the wake of the first large round of cuts at
                                                                                      Skat.



                                                                                     12
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 13 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                      English Translation                                       Comment
Jette Zester              Det er presset åbenbart. De kan ikke nå det. De kan       The pressure is obviously a factor. They cannot do the
                          ikke nå at behandle sagerne om refusionerne inden         job. They cannot process the refund cases within the
                          for den frist, der er.                                    deadline set.
Jesper Tynell             For Lisbeth Rømer er bankordningen således                For Lisbeth Rømer, the bank scheme is therefore
                          nødvendig for, at hun og hendes kolleger i                necessary in order for her and her colleagues at the
                          udbytteadministrationen kan overleve med de               Dividend Tax Unit to be able to survive with the
                          begrænsede ressourcer, de har, forklarer hun, når hun     limited resources they have, she explains, when she is
                          bliver forelagt                                           presented with
Jesper Tynell   0:15:30   den kritik, der er internt, af bankordningen.             the inhouse criticism of the bank scheme.
Jesper Tynell             Deler du den kritik af bankordningen her?                 Do you share the criticism of the bank scheme, here?
Lisbeth                   Hvis ikke vi havde bankordningen, ville vi overhovedet    If we did not have the bank scheme, we would not be
Rømer                     ikke kunne foretage de refusioner, så det var simpel      able to pay the refunds at all, so it was a simple case
                          nød. Vi var ikke folk nok til at kunne løfte opgaven.     of needs must. There were not enough of us to be
                                                                                    able to do the job.
Jesper Tynell   0:15:30   For at aktionærerne hurtigere kan få deres penge          In order for shareholders to be able to receive their
                          sådan som intern revision har påpeget, at de bør,         money as stressed by internal audit that they should,
                          bliver Skats kontrol med udbetalingen af refusion af      Skat’s control procedures over the payment of
                          udbytteskat således                                       refunds of dividend tax are thus
Jesper Tynell   0:16:00   på flere punkter nu endnu mindre. Lisbeth Rømer og        pared back even further in several regards. Lisbeth
                          hendes kolleger bogfører nu heller ikke længere de        Rømer and her colleagues now no longer account for
                          mange udbytterefusioner, der går gennem                   the many dividend tax refunds that are processed
                          bankordningen. De bogfører nu kun summerne,               through the bank scheme. They now account only for
                          fremgår det af papirerne.                                 the totals, as set out in the paperwork.
Lisbeth                   Selvfølgelig kan det medføre, at man måske udbetaler      Obviously, this might entail paying twice to the same
Rømer                     to gange til den samme, når det gemmer sig i en stor      recipient when the duplicate request is concealed in a
                          sum.                                                      large amount.
Jette Zester              Så vi var ikke glade for bankordningen,                   So, we were not happy about the bank scheme,




                                                                                   13
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 14 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                        English Translation                                      Comment
Jette Zester    0:16:30   fordi det skjuler jo bare de problemstillinger, som vi      because it obviously simply conceals the problems
                          har i forvejen med Nominee- og fællesdepoter. Nu            that we had before with nominee accounts and
                          bliver kontrollen jo barer sat i summer. Det er             shared depositary accounts. Now, the control
                          vanskeligere at kontrollere.                                procedures are performed only in relation to totals.
                                                                                      These are harder to check.
Jesper Tynell             Bankordningen vokser og vokser, men selvom over             The bank scheme grows and grows, but even if half of
                          halvdelen af refusionerne med tiden bliver                  the refunds over time come to be
Jesper Tynell   0:17:00   udbetalt igennem bankordningen, så er det ikke              paid out through the bank scheme, it is not through
                          igennem den ordning, den største formodede svindel          that scheme that the largest suspected fraud then
                          efterfølgende finder sted. Den sker igennem                 takes place. That takes place through the blanket
                          blanketordningen. Altså en ordning for dem, der ikke        scheme. In other words, a scheme for those who do
                          går gennem bankerne, men fortsat selv skriver direkte       not request refunds via the banks but continue
                          ind til Lisbeth Rømer og hendes kolleger i Skat for at      themselves to write in directly to Lisbeth Rømer and
                          få udbetalt penge. Og for begge ordninger gælder det,       her colleagues at Skat in order to have money repaid.
                          at det stadig er noget, som Lisbeth Rømer i teorien         Moreover, it is the case with both schemes that these
                          ville kunne komme til at tjekke efter.                      requests are still something that Lisbeth Rømer in
                                                                                      theory would like the opportunity to check.
Jesper Tynell   0:17:30   Selvom de ikke længere ser alle blanketter og bilag         Even though they are no longer seeing all of the forms
                          selv, så kan de stadig godt se navnene på de folk rundt     and the annexes themselves, they can still perfectly
                          omkring i verden, der vil have dansk udbytteskat            well see the names of the people round the world
                          refunderet. Også når det sker gennem bankordningen.         who would like to have Danish dividend tax refunded.
                          Navnene og beløbene står nemlig som udgangspunkt i          Even when this happens through the bank scheme.
                          de simple regneark, som bankerne sender ind, som            This is because the names and the amounts are in
                          det var tilfældet med det lille franske selskab i Paris.    principle set out on the simple spreadsheets that the
                          Ligesom navnene også står på de bilag, de modtager          banks submit, as was the case with the little French
                          gennem blanketordningen.                                    company in Paris. In the same way that the names are
                                                                                      also set out on the annexes they receive through the
                                                                                      blanket scheme.




                                                                                     14
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 15 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                       English Translation                                        Comment
Jesper Tynell   0:18:00   Hvis nu skattemyndighederne havde et ejerregister.         If only the tax authorities had an owners’ register! In
                          Altså et register om, hvem der reelt ejer og tjener        other words, a register of who actually owns and
                          penge på danske aktier, så kunne Lisbeth Rømer og          earns money on Danish shares, so that Lisbeth Rømer
                          hendes kolleger sådan set godt slå op og se, om dem        and her colleagues could actually easily look up and
                          der forlanger millioner af kroner udbetalt i refusion i    see whether those who are demanding millions of
                          hvert fald formelt set også ejer de danske aktier, de      kroner paid out in refunds also own the Danish shares
                          påstår, men så længe skattemyndighederne ofte ikke         they claim they own, in any case in a technical sense,
                          aner, hvem der reelt ejer de danske aktier, er det         but, as long the tax authorities often have no idea
                          vanskeligt at kontrollere, om det er den rene svindel.     who actually owns the Danish shares, it is hard to
                                                                                     check whether the requests simply constitute fraud.
Jesper Tynell   0:18:30   Det advarer de om, forklarer Jette Zester.                 They warn about this, explains Jette Zester.
Jette Zester              Vi advarer allerede i 90’erne om, at vi gerne vil have     We were warning back in the 1990s that we would
                          et ejerregister, og det er ikke alene til brug for         like to have an owners’ register, saying that this would
                          udbyttetilbagebetalingen, men også i forbindelse med       be useful not only for the refunds of dividend tax but
                          aktiehandler og aktieberegningen i det hele taget.         also in connection with share transactions and share-
                                                                                     related calculations in general.
Jesper Tynell             Kampen om at få at vide, hvem der ejer og tjener           The battle to find out who owns and earns money on
                          penge på de danske aktier, går således langt tilbage i     Danish shares thus dates a long way back in time. I
                          tiden. Det kan jeg se i flere rapporter fra dengang.       can see this in several reports from that period.
Jesper Tynell   0:19:00   Et embedsmandsudvalg offentliggør for eksempel i           A committee of officials for example publishes a
                          1999 om generel bekæmpelse af økonomisk                    report in 1999 concerning the general fight against
                          kriminalitet mod det offentlige, hvor et løbende           financial crime perpetrated against the public sector,
                          opdateret register over, hvem der ejer aktier i danske     in which a real-time register of who owns shares in
                          virksomheder, står højt på ønskelisten. Altså hvem der     Danish companies is high on the wish-list. In other
                          reelt ejer aktierne, skriver embedsmændene i               words, “who actually owns the shares”, write the
                          rapporten.                                                 officials in their report.
Male3                     ”For at forebygge og imødegå såvel kendte som nye          “To prevent and combat both old and new forms of
                          former for økonomisk kriminalitet mod det offentlige       financial crime against the public sector, it would be
                          vil det være af afgørende betydning,                       absolutely key
Male3           0:19:30   at myndighederne har adgang til oplysninger om de          for the authorities to have access to information
                          reelle ejere. Ikke stråmænd eller Nominee.                 about the real owners. Not straw men or nominees.


                                                                                    15
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 16 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                       English Translation                                         Comment
Jesper Tynell             Nominee er som sagt betegnelsen for en type                The term nominee—as indicated before—denotes a
                          aktiedepoter, der skjuler de egentlig aktieejeres navne    type of share custodian account, which conceals the
                          for omverden og for skattemyndighederne, og                actual shareholder’s name to third parties and to the
                          Nominee-depoter bliver allerede i 90’errne                 tax authorities, and nominee accounts, back in the
                          fremhævet som et problem, der ideelt set bør ryddes        1990s, were highlighted as a problem that should
                          af vejen. I hvert fald hvis man vil kontrollere,           ideally be eliminated. In any case if one were to check
Jesper Tynell   0:20:00   om dem, der tjener penge på aktier, også betaler den       whether those who are earning money on shares are
                          skat, de skal. Men der er også andre interesser og         also paying the tax that they should. However, there
                          hensyn på spil. Allerede i rapporten                       are also other interests at stake. In the report
Jesper Tynell   0:20:30   fra 1999 påpeger embedsmændene noget, der senere           from back in 1999, the officials point out something
                          bliver en af grundene til, at man ikke bare lige lukker    that later becomes one of the reasons why the
                          hullerne i systemet. Nemlig hensynet til aktionærerne.     loopholes in the system are not simply closed straight
                          Valget står nogle gange mellem, om man vil kunne           away. Specifically, the interests of shareholders. The
                          kontrollere, om aktieejere snyder det offentlige, eller    choice on a number of occasions is whether one
                          om man vil gøre det nemt og diskret at investere           would like to check whether shareholders are
                          penge i Danmark. Indtil nu er hensynet til                 defrauding the public coffers or would like to make it
                          aktionærerne altså blevet tillagt størst vægt, skriver     easy and discreet to invest money in Denmark. “Up to
                          embedsmændene i rapporten.                                 now, the interests of shareholders have thus been
                                                                                     prioritised,” write the officials in the report.
Male4           0:21:00   ”I forbindelse med tidligere lovgivninger har hensynet     “In connection with earlier legislation, the interests of
                          til ejere af selskaber vejet tungest.”                     companies’ owners have prevailed.”
Jesper Tynell             Mere præcist hensynet til, at de der investerer penge i    Specifically, the interests of those investing money in
                          danske selskaber, kan få lov til at være anonyme.          Danish companies to have permission to be
                                                                                     anonymous.
Male4                     I forbindelse med tidligere lovgivning har der generelt    In connection with earlier legislation, there has,
                          været stor politisk modstand mod registrering af           generally speaking, being significant political
                          selskabsejere. I forbindelse med vedtagelsen blev          resistance to registering the owners of companies.
                          vigtigheden af anonymitet fremhævet. Særligt i             When recent bills were passed, the importance of
                          forbindelse med bibeholdelsen af                           anonymity was stressed. Particularly in connection
                                                                                     with the retention of



                                                                                    16
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 17 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                         English Translation                                          Comment
Male4           0:21:30   Nominee-reglerne er der indgået en del politiske             the nominee rules, a number of political compromises
                          kompromiser.                                                 were struck.
Jesper Tynell             Men her er det altså noget, man ikke rigtigt har taget       However, in this connection, there is in fact
                          hensyn til, påpeger embedsmændene.                           something that has not been properly taken into
                                                                                       account, point out the officials.
Male4                     Det har ikke være diskuteret, at anonymiteten                It has not been discussed that anonymity could
                          eventuelt kan dække over økonomisk kriminalitet.             conceal financial crime.
Jesper Tynell             Derfor er det i sidste ende en politisk afvejning, hvilke    Therefore, it is ultimately a political decision, which of
                          af de to hensyn, der skal have lov til at veje tungest.      the two interests is permitted to prevail. The interest
                          Hensynet til at forhindre svindel og skattesnyd,             in preventing fraud and tax evasion,
Jesper Tynell   0:22:00   eller hensynet til, at tilbyde aktionærerne anonymitet.      or the interest in offering shareholders anonymity.
                          Det er blandt andet det, der er afgørende for, om Skat       This is one of the key factors determining whether
                          får det register over aktieejere, som også Jette Zester      Skat will obtain the register of shareholders that Jette
                          og hendes kolleger ønsker sig. Og for om det i givet         Zester and her colleagues would like to have. And
                          bliver et register over alle aktuelle aktieejere,            whether, in the case in question, it will be a register of
                          understreger embedsmændene i rapporten.                      current shareholders, stress the officials in the report.
Male4                     Vælger man at registrere alle aktieoverdragelser får         If the decision is made to register all share transfers,
                          man et optimalt register, hvor også mindre                   we will end up with an ideal register, in which even
                          kriminalitet, som for eksempel manglende betaling af         relatively minor crime—for example, a failure to pay
Male4           0:22:30   aktieavancebeskatning rammes. Vælger man derimod             advance share tax—is caught. If, instead, one were to
                          at påføre selskaberne og mindst mulige nye                   opt to impose on companies and shareholders the
                          administrative byrder, taler dette for, at kun               fewest possible new administrative burdens, that
                          storaktionærer skal indberette ejerskifte.                   would suggest that only major shareholders have to
                                                                                       report the change in ownership.
Jesper Tynell             Hensynet til aktionærerne vinder midlertidigt igen           The interests of shareholders, in the meantime, win
                          over hensynet til kontrol. Regeringens                       out over the interest in control. The government’s
                          embedsmandsudvalg ender med kun at anbefale                  committee of officials ultimately recommends just the
                          løbende registrering af storaktionærer, som sådan set        ongoing registration of major shareholders, which
                          allerede i forvejen                                          were actually already




                                                                                      17
                                       Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 18 of 40
                                                                    2-6


Speaker         Time      Danish Transcription                                          English Translation                                       Comment
Jesper Tynell   0:23:00   bliver registreret, men blot kun en gang om året. Og          being registered in the past, albeit just once a year.
                          selv ikke det forslag bliver umiddelbart ført ud i livet i    And even that proposal is not immediately
                          kølvandet på rapporten. Mange aktionærer er derfor            implemented in the wake of the report. Many
                          fortsat hemmelige, og de modsatrettede hensyn                 shareholders therefore continue to be secret, and the
                          ændrer sig ikke grundlæggende, som tiden går. Det             opposing interests do not change fundamentally as
                          kan man læse igen to år senere, da embedsmændene              times passes. That can be read once more two years
                                                                                        later, when the officials
Jesper Tynell   0:23:30   i en nordisk arbejdsgruppe i 2001, angiver, at en af          in a Nordic working group in 2001 indicate that one of
                          fordelene ved de her Nominee-depoter netop er, at             the advantages of these nominee accounts is precisely
                          de kan tiltrække investorer, der gerne vil være               that they can attract investors who would like to be
                          anonyme, men at det til gengæld også har sine                 anonymous but that, on the other hand, they also
                          ulemper.                                                      have disadvantages.
Male5                     ”En større grad af anonymitet kan af forskellige              “A greater degree of anonymity could, for various
                          grunde opfattes som positivt blandt enkelte                   reasons, be viewed as positive amongst some
                          investorer. Hensynet til effektiv skattekontrol kan tale      investors. The interest in effective tax control would
                          imod.”                                                        be one argument against them.”
Lisbeth                   Når det mere specifikt handler om aktieudbytte,               When it more specifically comes to dividends,
Rømer
Jesper Tynell   0:24:00   vedtager et flertal i folketinget i juni 2001 en pligt til    a majority of the Danish parliament in June 2001 pass
                          at indberette navnene på visse personer, året efter de        an obligation to report the names of certain persons
                          har modtaget udbyttet af deres børsnoterede aktier.           the year after they have received the dividend on
                          Men det gælder langt fra alle aktionærer, og slet ikke        their stock market-listed shares. However, that
                          for aktier i Nominee- og Omnibus-depoter, og de nye           concerns far from all shareholders, and does not at all
                          regler gør stadig ikke Skats medarbejdere klogere på,         concern shares in nominee and omnibus accounts,
                          om dem, de i løbet af året udbetaler millioner af             and the new rules still do not leave Skat’s employees
                          kroner i refusion af udbytteskat, nu også reelt ejer de       any the wiser as to whether those they are paying out
                          aktier,                                                       millions of kroner in dividend tax over the course of
                                                                                        the year to really are the owners of the shares
Jesper Tynell             de påstår.                                                    as they claim.




                                                                                       18
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 19 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                        English Translation                                        Comment
Jesper Tynell   0:24:30   For Jette Zester er problemet derfor stadig det             For Jette Zester, the problem is therefore still the
                          samme. Hensynet til effektiv kontrol bliver stadig          same. The interest in having effective control is still
                          fundet for let i forhold til hensynet til, at kunne lade    found to be less important than the interest in being
                          aktieejere bruge depoter, hvor de kan skjule sig og         able to let shareholders use securities depository
                          være anonyme.                                               accounts where they can conceal themselves and be
                                                                                      anonymous.
Jette Zester              Det startede med, jeg gerne ville have et ejerregister      This started with me wanting to have an owners’
                          for at vi netop kunne komme dette Nominee til livs, og      register in order for us to be able to eradicate these
                          det er jo, et du ikke kan se, hvem der reelt er ejer af     nominee accounts, and it is obviously the case that
                          aktien.                                                     you cannot see with such accounts who actually owns
                                                                                      the shares.
Jette Zester    0:25:00   Det har jo altid været en bet for os, for vi ved ikke,      Clearly, this has always been problematical for us,
                          hvem slutkunden er.                                         because we do not know who the ultimate customer
                                                                                      is.
Jesper Tynell             På Christiansborg fortsætter de politiske vinde             In parliament, the political winds meanwhile continue
                          imidlertid med at blæse i samme retning. Faktisk tager      to blow in the same direction. In actual fact, the winds
                          vinden til og bliver endnu kraftigere. Da Anders Fogh       increase and become even stronger. When Anders
                          Rasmussen bliver statsminister efter folketingsvalget i     Fogh Rasmussen becomes prime minister after the
                          november 2001, rykker målet om at sænke de                  parliamentary election in November 2001, the
                          administrative                                              objective of reducing the administrative
Jesper Tynell   0:25:30   byrder for erhvervslivet nu endnu højere op på den          burdens for commerce rises even higher on the
                          politiske dagsorden.                                        political agenda.
Anders Fogh               Regeringsprogrammet lægger op til en ny dynamisk            The government’s programme paves the way for new,
Rasmussen                 vækstorienteret erhvervspolitik med sænkning af             dynamic, growth-oriented business sector policies,
                          omkostninger for virksomhederne og administrative           with a reduction in costs borne by firms and with
                          lettelser.                                                  administrative reliefs.
Jesper Tynell             Målet om at sikre administrative lettelser for              The objective of providing administrative reliefs for
                          erhvervslivet slår blandt andet igennem, da                 the business sector is achieved amongst other things
                          folketinget i februar 2003 vedtager en ny lov, der skal     when parliament, in February 2003, passes a new law
                          reformere Lisbeth Rømers og hendes kollegers                that is intended to reform the work of Lisbeth Rømer
                          arbejde                                                     and her colleagues


                                                                                     19
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 20 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                        English Translation                                       Comment
Jesper Tynell   0:26:00   i Skats udbytteadministration.                              at Skat’s Dividend Tax Unit.
Male6                     Den næste sag på Folketingets dagsorden er                  The next case on parliament’s agenda is the first
                          førstebehandling af lovforslag nummer L80.                  reading of bill no. L80.
Jesper Tynell             Reformen vil afskaffe mellem 70.000 og 90.000               The reform aims to abolish 70,000–90,000
                          attester. Attester, som selskaber, der udbetaler            certificates. Certificates that companies that pay
                          aktieudbytte hvert år, skal udfylde og underskrive før      dividends each year must fill out and sign before Skat
                          Skat må godskrive eller refundere udbytteskat til de        can credit or refund dividend tax to the Danish
                          danske aktionærer, der beder om det. Hensigten er           shareholders who are requesting a credit or a refund.
                          her at fjerne papirarbejde for både selskaber og            The aim in this instance is to remove red tape for both
                          aktionærer.                                                 companies and shareholders.
Jesper Tynell   0:26:30   Når det gælder refusion af udbytteskat til udlandet,        As regards refunding dividend tax abroad, which
                          som vi i dag ved angiveligt har været brugt til at snyde    today we know was allegedly used to defraud the
                          statskassen og borgerne for milliarder af kroner, så får    Treasury and taxpayers to the tune of billions of
                          udbyttereformen i 2003 tilsyneladende ikke i praksis        kroner, the dividend reform in 2003 is not apparently
                          den helt store betydning. Reformen vedrører mest af         very important in practice. The reform mostly
                          alt selskaber i Danmark, der ejer aktier i andre danske     concerns companies in Denmark that own shares in
                          virksomheder. Men reformen giver endnu engang et            other Danish firms. However, the reform once more
                          praj om, hvilken vej de politiske vinde blæser.             gives an indication of which way the political winds
                                                                                      are blowing.
Jesper Tynell   0:27:00   Det er nemlig ikke gratis at afskaffe de mange              After all, abolishing that many certificates is not
                          attester. I bemærkningerne til det lovforslag,              without a cost. The comments on the bill presented to
                          Folketinget skal tage stilling til, står der:               parliament for debate include the following:
Male7                     ”De hidtidige attester, som afskaffes med forslaget         “The certificates issued to date, which are being
                          har imidlertid givet Skat mulighed for at kontrollere,      abolished with this proposal, have, however, given
                          at der ikke sker uretmæssige godskrivninger eller           Skat the opportunity to check that no unlawful credits
                          udbetalinger af udbytteskat.”                               or repayments of dividend tax take place.”
Jesper Tynell             Så hvis man fjerner denne kontrolmulighed, er det           So, if one removes this control capability, it is
                          nødvendigt at indføre en anden form for kontrol i           necessary to introduce another form of control,
                          stedet, hvis man vil undgå, at danske                       instead, if one wants to avoid Danish




                                                                                     20
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 21 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                       English Translation                                          Comment
Jesper Tynell   0:27:30   aktionærer lettere kan snyde i skat. For eksempel ved      shareholders being able to defraud the tax system
                          at skrive fiktive udbytteskatbetalinger på deres           more easily. For example, by entering fictitious
                          selvangivelser og på den måde trække penge op af           dividend tax payments on their self-assessment
                          statskassen. Det påpeger den arbejdsgruppe, der står       returns and thus extracting money from the Treasury.
                          bag forslaget om at afskaffe de mange attester.            This is pointed out by the working group that is
                          Arbejdsgruppen opstiller derfor flere mulige niveauer      behind the proposal to abolish the many certificates.
                          af kontrol. Forslagene spænder fra stort set ikke at       The working group therefore sets up several possible
                          kræve indberetning om nogle aktionærer til at kræve,       levels of control. The proposals extend from largely
                          at Skat får                                                not requiring reporting about certain shareholders to
                                                                                     demanding that Skat have
Jesper Tynell   0:28:00   indberettede kontroloplysninger om samtlige                reported to it control information about all recipients
                          modtagere af aktieudbytter, som der står.                  of dividends, the documents say. The working group
                          Arbejdsgruppen skriver:                                    writes:
Male8                     ”Valget af niveau afhænger af, i hvilken grad man          “The choice of level depends on the degree to which
                          ønsker sikkerhed for korrekt udbyttebeskatning. Dette      one wishes to have certainty regarding correct
                          indeholder en politisk stillingtagen.”                     taxation of dividends. This entails a political decision.”
Jesper Tynell             Men i det lovforslag, som Folketinget ender med at         However, in the bill that parliament ultimately has to
                          skulle stemme om, vælger man også denne gang               vote on, the political choice is made on this occasion,
                          politisk at fritage en del af aktionærerne                 too, to exempt a number of shareholders
Jesper Tynell   0:28:30   fra at få deres navne, CVR- og CPR-numre og                from having their names, Central Business Register
                          aktiebeholdning indberettet til Skat. Blandt andet         Numbers, ID Numbers, and shareholdings being
                          efter henvendelser fra den finansielle sektor. Selv om     reported to Skat. Amongst other things following
                          lovforslaget godt nok udvider pligten til at indberette    lobbying by the financial sector. Even if the bill does
                          visse aktionærer i børsnoterede selskaber, bliver det      extend the obligation to report certain shareholders
                          altså også denne gang begrænset, hvor mange                of listed companies, how many shareholders of
                          aktionærer i unoterede selskaber, der skal have deres      unlisted companies have to have their names
                          navne indberettet til Skat. Loven får herefter             reported to Skat is thus limited on this occasion, too.
                          opbakning fra et stort set enstemmigt                      The bill then receives support from a largely
                                                                                     unanimous




                                                                                    21
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 22 of 40
                                                                  2-6


Speaker          Time      Danish Transcription                                       English Translation                                         Comment
Jesper Tynell    0:29:00   Folketing, der i både blå og rød blok glæder sig over,     parliament, which is happy—both on the right- and
                           at de mange af attester bliver afskaffet.                  left-wing sides of the spectrum—to have the many
                                                                                      certificates abolished.
Lars Christian             Forslaget vil betyde en mærkbar administrativ lettelse     “The proposal will mean a noticeable administrative
Lilleholt                  for de selskaber og foreninger, der skal betale            relief for the companies and associations that have to
                           udbytteskat, da de slipper for at skulle udfylde           pay dividend tax, as they will no longer have to fill out
                           omkring 74.000 attester, der i dag anvendes ved            approximately 74,000 certificates, which today are
                           modregning af udbytteskatten …                             used to deduct dividend tax,”
Jesper Tynell              … lyder det for eksempel fra Venstres ordfører, Lars       says Lars Christian Lilleholt, the spokesperson of the
                           Christian Lilleholt. Og stort set samstemmende fra         political party Venstre. And Jens Peter Vernersen of
                           Socialdemokratiets Jens Peter Vernersen.                   the Social Democrats says largely the same thing.
Jens Peter       0:29:30   Forslaget medfører lettelser for foreninger og             “The proposal will produce reliefs for associations and
Vernersen                  selskaber, der modtager udbytte fra aktier …               companies receiving dividends from shares,”
Jesper Tynell              … der ligesom Dansk Folkepartis Mikkel Dencker             with Mikkel Dencker of the Danish People’s Party
                           lægger vægt på, at forslaget letter de administrative      likewise stressing that the proposal provides relief
                           byrder for erhvervslivet.                                  from administrative burdens for business.
Mikkel                     Det afskaffer et stort bureaukrati, idet omkring 74.000    “That would do away with a major piece of
Dencker                    attester om året bliver gjort overflødige. Det er især     bureaucracy, as approximately 74,000 certificates a
                           blandt de udbyttemodtagende selskaber, at den              year are made superfluous. It is companies receiving
                           administrative byrde lettes.                               dividends in particular for which the administrative
                                                                                      burden will be removed.
Jesper Tynell              Herefter stemmer i hvert fald en del af Folketinget        Accordingly, at any rate vote some parliamentarians
                           med åbne øjne for at afskaffe                              with open eyes for abolishing
Jesper Tynell    0:30:00   de mange attester og erklæringer. Vel vidende at det       the many certificates and declarations, knowing full
                           system, der bliver sat i stedet, ikke nødvendigvis er      well that the system that is being put in place instead
                           vandtæt.                                                   is not necessarily watertight.
Male8                      Så går vi til afstemning om lovforslagets endelige         “We will now proceed to vote on the final passage of
                           vedtagelse.                                                the bill.”




                                                                                     22
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 23 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                         English Translation                                       Comment
Jesper Tynell             For inden et næsten enstemmigt Folketing trykker på          Before an almost unanimous parliament presses the
                          stemmeknapperne og vedtager reformen får SF, der             voting buttons and passes the reform, the Socialist
                          også stemmer for, skrevet en kommentar ind i                 People’s Party, which also votes in favour of the bill,
                          betænkningen over lovforslaget, som de andre partier         has a comment inserted into the white paper on the
                          også kan læse, før de stemmer.                               bill, which the other parties can also read before they
                                                                                       vote.
Male8                     Samtidig står det klart, at kontrollen af                    “At the same time, it is clear that the controls over
                          udbyttebeskatningen er                                       dividend tax are
Male8           0:30:30   og fortsat vil være meget svag, og at der derfor er stor     and will continue to be very week and that there is
                          risiko for spekulation og skattesvindel.                     therefore a significant risk of speculation and tax
                                                                                       fraud.”
Male9                     For lovforslaget stemte 110, to stemte imod, hvor en         “110 people voted in favour of the bill, and two
                          hverken for eller imod. Lovforslaget er vedtaget, og nu      against, with one abstention. The bill has been passed
                          bliver det sendt til statsministeren.                        and will now be sent to the prime minister.”
Jesper Tynell             For Lisbeth Rømer og Jette Zester bliver                     For Lisbeth Rømer and Jette Zester, the dividend
                                                                                       reform becomes
Jesper Tynell   0:31:00   udbyttereformen et vendepunkt.                               a turning point.


Jette Zester              Vi er meget bekymrede, når vi taler sammen, os               We are very worried when we talk, as employees. We
                          medarbejdere. Vi er bekymrede for, at der bliver             are worried that payments will be made blindly.
                          udbetalt i blinde.
Jesper Tynell             Da reformen træder i kraft den 1. januar 2004, mister        This is because, when the reform comes into force on
                          Lisbeth Rømer og hendes kolleger i                           1 January 2004, Lisbeth Rømer and her colleagues at
                          udbytteadministrationen nemlig samtidig en del af it-        the Dividend Tax Unit at the same time are losing one
                          systemet 3S, som de indtil da har brugt til at registrere    part of the IT system 3S, which they have been using
                          indbetalinger og refusioner af udbytteskat til både          up until then to record payments and refunds of
                          Danmark og udlandet.                                         dividend tax to both Denmark and abroad.




                                                                                      23
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 24 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                         English Translation                                        Comment
Jette Zester    0:31:30   Man dropper en systemfunktion i det daværende 3S-            A system function is abandoned in the then 3S
                          system, som man slet ikke overhovedet næsten kan             system, as a result of which it is now almost
                          følge med i, hvor meget der er refunderet, og det er         impossible to track how much has been refunded, and
                          udbytteadministrationen ved Lisbeth Rømer meget              the Dividend Tax Unit headed up by Lisbeth Rømer is
                          utilfreds med. Og det er vi sådan set også som kontrol.      very unhappy about this. And, as the controllers, we
                          Jeg sidder på kontrolkontoret på det tidspunkt, og da        are unhappy about this as well. I am working in the
                          man så flytter selve udbytteregistreringerne over i          control function at that time, and when the actual
                          noget, man kalder et regnskabssystem,                        recording of dividends is then switched over to
                                                                                       something that is referred to as an accounting system,
Jette Zester    0:32:00   så advarer vi ind i toppen af vores ledelse om, at det       we warn our senior management that this is a bad
                          er en dårlig idé. Vi vil gerne have de her registreringer    idea. We would like to have the system reinstated in
                          tilbage igen, så de er synlige og ikke bliver gemt.          which dividends are recorded, so that they are visible
                                                                                       and are not concealed.
Jesper Tynell             For Lisbeth Rømer og hendes kolleger ude i                   For Lisbeth Rømer and her colleagues out there in
                          Skattecenter Ballerup, betyder tabet af en del af it-        Ballerup Tax Centre, the loss of part of the IT system
                          systemet 3S, at de mister selv de spinkle muligheder,        3S means that they themselves are losing the meagre
                          som systemet indtil da har givet dem. For i det              options that the system up until then has been
                          mindste at opdage, hvis en eventuel                          affording them, in order at least to discover if a
                                                                                       potential
Jesper Tynell   0:32:30   svindel med udbytteskat bliver så voldsom og                 fraud involving dividend tax is becoming so egregious
                          omfattende, at de udbetaler flere penge i refusion,          and extensive that they are paying out more money
                          end de overhovedet har fået ind. Derfor sætter               by way of refunds than they are even receiving in.
                          Lisbeth Rømer sig i november 2004 og skriver et brev         Therefore, in November 2004, Lisbeth Rømer sits
                          til Skats ledelse. Et brev, hvori hun advarer om den         down and writes a letter to Skat’s management, a
                          manglende kontrol på området. Et brev, som hun ikke          letter in which she warns about the lack of control in
                          er den eneste, der skriver under på. Hendes øverste          the area, a letter which she is not the only person to
                          chef, regionschefen, står på sidste side nu også som         sign. Her most senior line manager, the regional head,
                          afsender af brevet,                                          is now also listed on the last page as the author of the
                                                                                       letter,
Jesper Tynell   0:33:00   som de sammen sender ind til en underdirektør i              which they send together to a deputy director of
                          Skats hovedcenter på Østerbro i København.                   Skat’s Head Office at Østerbro in Copenhagen.



                                                                                      24
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 25 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                         English Translation                                        Comment
Female1                   ”Udbytteskatadministrationen vil med dette brev              “With this letter, the Dividend Tax Unit would like to
                          henlede opmærksomheden på kontrolproblemer, som              draw your attention to control problems that are at
                          er i fare i det daglige arbejde. Forhåbentlig kan det        risk of developing in its day-to-day work. Hopefully,
                          virke inspirerende på fremtidige kontroltiltag.”             this letter will have the effect of inspiring the
                                                                                       adoption of future control measures.”
Jesper Tynell             I det materiale jeg har haft adgang til, er det fem sider    In the material I have had access to, the five page-long
                          lange brev fra 2004 det første, hvor jeg kan se, at          letter from 2004 is the first in which I can see that
                          Lisbeth Rømer sort på hvidt advarer om, at                   Lisbeth Rømer is warning in black and white that the
                          kontrolmulighederne                                          control capabilities
Jesper Tynell   0:33:30   i systemet er så dårlige, at hun mener, at det er            in the system are so poor that she believes that it is
                          umuligt for hende og hendes kolleger at forhindre            impossible for her and her colleagues to prevent fraud
                          svindel med refusion af udbytteskat. Særligt efter           involving refunds of dividend tax, in particular after
                          tabet af selv den spinkle kontrol, der lå i it-systemet      the loss of the meagre control capabilities previously
                          3S, påpeger hun.                                             provided by the IT system 3S, she points out.
Lisbeth                   ”Kontrollens formål er at opdage og indkredse                “The purpose of control procedures is to detect and
Rømer                     eventuelt misbrug af refusionsordningen. Efter               identify any misuse of the refund scheme. Since the
                          beslutningen om ikke at registrere i 3S vides ikke,          decision to no longer record information in 3S, it is
                          hvorledes svig tænkes imødegået systemmæssigt.”              unclear how it is intended that fraud be combatted
                                                                                       systematically.”
Jesper Tynell   0:34:00   I brevet opregner Lisbeth Rømer og hendes                    In the letter, Lisbeth Rømer and her regional head
                          regionschef også en række andre huller i systemet.           also list a number of other loopholes in the system,
                          Huller, der er nu mange år senere er blevet offentligt       loopholes which have now become publicly known,
                          kendt. For eksempel det et problem, at Lisbeth Rømer         many years later. For example, it is a problem that
                          og hendes kolleger ikke kan kontrollere, om nogle            Lisbeth Rømer and her colleagues cannot check
                          kræver udbytteskat refunderet mere end en gang for           whether people are requesting a refund for dividend
                          hver aktie. I det her tilfælde på grund af den               tax more than once for each share, in this instance
                          manglende registrering                                       because
Jesper Tynell   0:34:30   af de udbetalinger, der går gennem bankordningen             the payments that are made through the bank
                          eller regnearkordningen, som den også kaldes.                scheme—or the spreadsheet scheme, as it is also
                                                                                       called—are not being recorded.



                                                                                      25
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 26 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                         English Translation                                        Comment
Female1                   ”Der er ingen kontrol med, om refusion sker både             “There is no verification of whether a refund is taking
                          over regneark og papiransøgning sendt direkte til            place both through the spreadsheet and through a
                          udbytteskatteadministrationen.”                              hard copy request sent directly to the Dividend Tax
                                                                                       Unit.”
Jesper Tynell             Ligesom de to for eksempel også påpeger                      The two of them also, for example, point out the
                          problemerne med at kontrollere, om det er de reelle          problems checking whether it is the real owners that
                          ejere, Lisbeth Rømer og hendes kolleger refunderer           Lisbeth Rømer and her colleagues are refunding
                          udbytteskat til, eller om det bare er nogen, der har         dividend tax to or just someone who has borrowed
                          lånt aktierne og derfor slet ikke har krav på pengene.       the shares and therefore is not entitled at all to the
                                                                                       money.
Female1         0:35:00   ”Refusion af udbytteskat til en konkret bank i Frankrig      “Refunds of dividend tax to a specific bank in France
                          er vokset eksplosivt. Der kunne være tale om                 have risen exponentially. This could be a case of share
                          aktieudlån.”                                                 borrowing.”
Jette Zester              Når man søgte om refusion, havde vi ingen steder, vi         When people were applying for refunds, there was
                          kunne gå hen og se, om det forholdt sig, som de              nowhere we could go and see whether what they
                          sagde. Det var i blinde. Vi kunne ikke vide, om det var      were saying was true. We were paying blindly. We
                          rigtigt.                                                     had no way of knowing whether the information was
                                                                                       correct.
Jesper Tynell             Disse problemer gør Lisbeth Rømer og hendes                  Lisbeth Rømer and her regional head thus draw
                          regionschef altså opmærksom på                               attention to these problems
Jesper Tynell   0:35:30   i deres brev til Skats ledelse i 2004. Allerede to år før    in their letter to Skat’s management in 2004, which is
                          det lille franske selskab i Paris kræver over en halv        as long as two years before the little French company
                          milliard danske kroner refunderet i udbytteskat og får       in Paris requests more than half a billion Danish
                          det. Og mere end ti år før udbytteskandalen kommer           kroner refunded in dividend tax and goes on to
                          offentligt frem, og der for en tid endelig bliver sat en     receive this money. And more than ten years before
                          stopper for udbetalingerne af de mange milliarder            the dividend tax scandal hits the headlines, when, for
                          danske skattekroner til folk i andre lande.                  a while, the payments of the many billions of Danish
                                                                                       tax kroner to people in other countries is finally put a
                                                                                       stop to.




                                                                                      26
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 27 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                        English Translation                                        Comment
Jesper Tynell   0:36:00   En mandag morgen, en måneds tid efter de har sendt          One Monday morning, a month after they have sent
                          brevet, møder Lisbeth Rømer, hendes regionschef og          the letter, Lisbeth Rømer, her regional head, and two
                          to af hendes kolleger fra Ballerup op inde i                of her colleagues from Ballerup meet at Skat’s Head
                          Skattestyrelsen på Østerbro i København.                    Office in Østerbro in Copenhagen.
Female1                   ”De kommer fire fra Ballerup på mandag klokken 9.           “Four people from Ballerup arrive on Monday at 9.00
                          Her er et skema over administrative problemer.              a.m. Here is a list of administrative problems. Maybe
                          Måske kan I hjælpe med at få dem løst.”                     you can help get them solved.”
Jesper Tynell             På mødet i Skats Hovedcenter bliver det nu besluttet        At the meeting at Skat’s Head Office, a decision is now
                          at nedsætte en hurtigt                                      made to rapidly set up a
Jesper Tynell   0:36:30   arbejdende gruppe.                                          working group.
Jette Zester              Så bliver der nedsat en arbejdsgruppe.                      So, a working group is set up.
Jesper Tynell             Med Lisbeth Rømer som formand og ti andre                   With Lisbeth Rømer as chair and ten other people
                          medlemmer fra forskellige dele af Skat. Efter en            from different parts of Skat. After a number of
                          række møder i arbejdsgruppen kan jeg se, at Lisbeth         meetings of the working group, I can see that Lisbeth
                          Rømer og Jette Zester sammen i marts 2005 skriver et        Rømer and Jette Zester, in March 2005, together
                          19 sider langt notat, hvori de ikke bare beskriver nogle    write a 19-page-long memorandum in which they not
                          af hullerne i kontrollen med indbetaling og refusion af     only describe some of the loopholes in the system of
                          udbytteskat, men nu også kommer med forslag til,            controls over the payment and refund of dividend tax
                          hvordan hullerne kan lukkes.                                but also propose how the loopholes can be closed.
Jesper Tynell   0:37:00   Et af de mange problemer, de gør opmærksom på, er           One of the many problems they highlight is that
                          det, at danske selskaber og banker først skal fortælle      Danish companies and banks do not have to tell Skat
                          Skat, hvem de har udbetalt aktieudbytte til, året efter     who they have paid dividend tax to until the year after
                          at pengene er udloddet og sendt af sted. Altså først        the money is distributed and paid out. In other words,
                          når Lisbeth Rømer og hendes kolleger allerede har           not until Lisbeth Rømer and her colleagues have
                          udbetalt de mange penge i refusion af udbytteskat, og       already paid out the large sums of money in dividend
                          det derfor er for sent. Men det har de en løsning på.       tax refunds, by which time it is too late. But they have
                                                                                      a solution to this.
Jette Zester              Der foreslår vi en løbende indberetning.                    They propose real-time reporting.




                                                                                     27
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 28 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                          English Translation                                        Comment
Jette Zester    0:37:30   Det betyder, at du får oplysningen, umiddelbart efter         This means that you receive the information
                          udlodningen er foretaget, sådan så man reelt ved, at          immediately after the distribution is made, so that
                          den her aktionær har fået det.                                you actually know that the shareholder has received
                                                                                        it.
Jesper Tynell             Og hvis navnene på flere aktionærer så samtidig bliver        And if the names of the various shareholders are
                          indberettet til Skat, vil det kun være endnu bedre,           simultaneously reported to Skat, that would be even
                          påpeger de i notatet og skriver i det følgebrev, som          better, they point out in the memorandum and write
                          Lisbeth Rømer ligger ved.                                     in the cover letter that Lisbeth Rømer appends.
Female1                   ”Derved ville udbytteskatteadministrationen få en             “Thus, the Dividend Tax Unit would acquire control
                          kontrolmulighed ved udbetalingen af de cirka 565              capabilities in relation to the payment of the
                          millioner kroner,                                             approximately 565 million kroner
Female1         0:38:00   som årligt tilbagebetales eller refunderes                    that are annually repaid or refunded to recipients of
                          udbyttemodtagere. Der vil være mulighed for på                dividends. There would be the option, at the level of
                          aktionærplan at sammenholde modtaget udbytte ved              shareholders, to compare the dividends received with
                          den ansøgte tilbagebetaling eller refusion.”                  the repayment or refund requested.”
Jesper Tynell             Derudover kommer Lisbeth Rømer og Jette Zester                In addition, Lisbeth Rømer and Jette Zester also
                          også med forslag til, hvordan man kan lukke mange             propose how one might close numerous other
                          andre huller i udbytteskattesystemet, som de gør              loopholes in the dividend tax system, which they
                          opmærksom på i notatet. Når de for eksempel skriver,          highlight in the memorandum. When, for example,
                          at tabet af en del af it-systemet 3S                          they write that the loss of one element of the IT
                                                                                        system 3S
Jesper Tynell   0:38:30   har betydet, at alle maskinelle kontroller nu er væk.         has meant that all automated control procedures are
                          Så foreslår de simpelthen, at man går tilbage til 3S-         now impossible. Therefore, they simply propose that
                          systemet og bruger det igen. Og det hele skal til at gå       they go back to the 3S system and use it again. And all
                          stærkt nu, påpeger de og indstiller i det vedlagte            of these proposals must be implemented quickly,
                          følgebrev, at alle forslagene til, hvordan man kan            now, they point out, and recommend in the appended
                          lukke hullerne i systemet, bliver ført ud i livet allerede    cover letter that all proposals for how the loopholes in
                          fra 1. januar 2006.                                           the system could be closed should be implemented by
                                                                                        as soon as 1 January 2006.
Female1                   ”Som en konsekvens af at                                      “As a consequence of the Dividend Tax Unit largely
                          udbytteskatteadministrationen stort set refunderer            refunding


                                                                                       28
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 29 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                       English Translation                                      Comment
Female1         0:39:00   udbytteskat efter dobbeltbeskatningsoverenskomst           dividend tax in accordance with double taxation
                          uden mulighed for kontrol, er det påkrævet, at der         agreements without there being any control
                          snarest træffes beslutninger og implementeres              capabilities, it is required that decisions be made as
                          forbedringer af udbytteskatteadministrationens             soon as possible and that improvements in the
                          administrationsværktøjer.”                                 Dividend Tax Unit’s administrative tools be
                                                                                     implemented.”
Jesper Tynell             Men Lisbeth Rømers indstilling bliver ikke fulgt. Da       However, Lisbeth Rømer’s recommendation is not
                          den styregruppe, som arbejdsgruppen har over sig,          followed. When the steering group that the working
                          træder sammen i starten af april 2005, vælger              group reports to meets at the start of April 2005, it
                          styregruppen                                               opts
Jesper Tynell   0:39:30   at fokusere på de akutte problemer, Lisbeth Rømer og       to focus on the acute problems that Lisbeth Rømer
                          hendes kolleger har med det nye it-system.                 and her colleagues are having with the new IT system.
                          Forslagene til, hvordan man løser det mere                 The proposals for solving the more fundamental
                          grundlæggende problem med, at hun og hendes                problem of her and her colleagues not knowing who
                          kolleger ikke aner, hvem aktionærerne er, bliver           the shareholders are is temporarily set aside. When
                          foreløbigt lagt til side. Da Lisbeth Rømer et par          Lisbeth Rømer, a few months later, in June 2005,
                          måneder senere i juni 2005 sender en ny og nu              sends a revised, pared-down recommendation and
                          tilskåret indstilling og dokumentpakke til                 document bundle to the steering group, she
                          styregruppen, forsøger hun alligevel én gang til. Hun      nonetheless tries once again. Once more, she appends
                          vedlægger endnu engang
Jesper Tynell   0:40:00   den første indstilling om, at alle de foreslåede           the first recommendation for all of the proposed
                          ændringer bliver gennemført snarest, herunder blandt       amendments to be implemented as soon as possible,
                          andet forslaget om, at banker og selskaber løbende         including, amongst other things, the proposal for
                          skal fortælle Skat, hvem de udbetaler aktieudbytte til.    banks and companies to have to report to Skat on an
                          Og denne gang vedhæfter Lisbeth Rømer samtidig et          ongoing basis who they are paying dividend tax to.
                          telefonnotat, der kan vidne om, at det rent faktisk        And this time, Lisbeth Rømer at the same time
                          også er muligt. Værdipapircentralen VP, der blandt         appends a recording of a telephone conversation
                          andet administrerer de børsnoterede aktier, kan ikke       suggesting that this is also practically feasible. The
                          se nogen tekniske hindringer for at sende                  Central Securities Depository, the CSD, which amongst
                          oplysningerne ind til Skat                                 other things administrates listed shares, cannot see
                                                                                     any technical impediments to reporting the
                                                                                     information to Skat



                                                                                    29
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 30 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                        English Translation                                       Comment
Jesper Tynell   0:40:30   allerede året før. Det er op til bankerne, har VP ifølge    the year before. This is up to the banks, the CSD told
                          notatet forklaret over telefonen til Skat. Men Lisbeth      Skat by phone, according to the recording. However,
                          Rømer og hendes kolleger får stadig kun grønt lys til       Lisbeth Rømer and her colleagues still get the green
                          deres forslag om at gå tilbage til it-systemet 3S. Først    light only for their proposal to revert to the 3S IT
                          fra styregruppen og senere også på et møde i Skats          system, firstly from the steering group and later also
                          direktion. Forud for direktionsmødet har Skats              at a meeting of Skat’s executive board. Before the
                          direktører imidlertid også fået tilsendt Lisbeth Rømers     executive board meeting, Skat’s directors have now
                          og Jens Zesters 19 siders                                   also been sent Lisbeth Rømer’s and Jette Zester’s 19-
                                                                                      page-long
Jesper Tynell   0:41:00   lange notat med problemer og løsningsforslag og et          memorandum on problems and proposed solutions
                          nyt notat, hvor de påpeger, at tilbagevenden til it-        and a new memorandum, in which they point out that
                          systemet 3S ikke vil afhjælpe det grundlæggende             the reversion to the 3S IT system will not remedy the
                          problem, som de skriver, er:                                fundamental problem, which, they write, is that:
Female1                   ”Tilbagebetaling af udbytteskat efter                       “The refund of dividend tax under double tax
                          dobbeltbeskatningsaftalerne, der foretages uden             agreements undertaken without the capability of
                          mulighed for verificering af, om den, der tilbagesøger,     verifying whether the person requesting the refund
                          rent faktisk har modtaget udbyttet.”                        has actually received the dividend in question.”
Jesper Tynell             Direktionen beslutter derfor også, at den på et senere      The executive board therefore decides, as well, that it
                          tidspunkt vil have                                          would like at a later date to have
Jesper Tynell   0:41:30   forelagt et nyt oplæg med forslag til, hvordan              a further memorandum presented with proposals for
                          udbytteadministrationens problemer kan løses. Men i         how the Dividend Tax Unit’s problems could be
                          praksis bliver problemerne på den måde skudt til            solved. However, in practice, the problems are thus
                          hjørne for en tid.                                          being put on the back burner for a while.
Jette Zester              Der vil blive nedsat en gruppe, der skal arbejde videre     A group is supposed to be set up to work further on
                          med udbytteproblemstillingerne generelt. Det sker så        the dividend-related problems in general, but that
                          ikke. Den går i syltekrukken.                               does not then happen. It is kicked into the long grass.




                                                                                     30
                                        Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 31 of 40
                                                                     2-6


Speaker         Time      Danish Transcription                                        English Translation                                      Comment
Jesper Tynell   0:42:00   De politiske vinde blæser i det hele taget fortsat i en     Overall, the political trend remains oriented away
                          anden retning end den, Lisbeth Rømer og Jette Zester        from what Lisbeth Rømer and Jette Zester are
                          foreslår. Det står ikke ligefrem øverst på regeringens      proposing. It is not right at the top of the
                          dagsorden at indføre flere og hurtigere                     government’s agenda to introduce more and swifter
                          indberetninger om de aktionærer, der ejer aktier i          reporting about shareholders who own shares in
                          danske virksomheder.                                        Danish firms.
Male10                    Den næste sag på Folketingets dagsorden er                  The next case on parliament’s agenda is the first
                          førstebehandling af lovforslag nummer L78.                  reading of bill no. L78.
Jesper Tynell             I efteråret                                                 In the autumn
Jesper Tynell   0:42:30   2005 fremsætter regeringen et lovforslag, der skal          of 2005, the government puts forward a bill aimed at
                          tiltrække flere aktionærer og mere kapital til danske       attracting more shareholders and capital to Danish
                          virksomheder ved skattemæssigt og gøre det mere             firms by making it simpler and more attractive from a
                          enkelt og attraktivt at investere penge i danske aktier.    tax point of view to invest money in Danish shares.
Male11                    Det her lovforslag er med til at styrke                     “This bill will help strengthen the capital base for
                          kapitalgrundlaget for dansk erhvervsliv. En vigtig          Danish business. One important way to secure this
                          måde at få den kapitaltilførsel, er ved at gå på børsen     injection of capital is to ensure that, when companies
                          og lave en aktieemission ved at få klarere og enklere       issue shares on the stock market, the rules for the
                          regler for aktierne, er faktisk med til at skabe            shares are clearer and simpler, which will contribute
                                                                                      to establishing
Male11          0:43:00   grundlaget. Derfor er det her lovforslag med til at         this base. Therefore, this bill will help pave the way
                          skabe grundlaget for et stærkt dansk erhvervsliv. Det       for a strong Danish economy. It will help pave the way
                          er med til at skabe grundlaget for endnu flere              for the creation of even more jobs,”
                          arbejdspladser …
Jesper Tynell             forklarer skatteminister Kristian Jensen fra Venstre.       explains tax minister Kristian Jensen from Venstre.
                          Lovforslaget bygger på en betænkning, som en                The bill is based on a white paper drawn up by a
                          arbejdsgruppe under Skatteministeriet har lavet. Men        working group under the Ministry of Taxation. But the
                          regeringen følger igen kun en del af arbejdsgruppens        government, once more, follows only some the
                          forslag, nemlig primært de forslag, der gør det             working group’s proposals, chiefly those that make it
                          skattemæssigt lettere og enklere at eje aktier.             easier and simpler from a tax point of view to own
                          Arbejdsgruppens forslag om                                  shares. The working group’s proposal to balance this
                                                                                      with


                                                                                     31
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 32 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                        English Translation                                        Comment
Jesper Tynell   0:43:30   til gengæld at styrke skattemyndighedernes kontrol          strengthening the tax authorities’ control capabilities
                          ved samtidig at indføre en ordning, hvor alle køb og        by simultaneously introducing a scheme involving all
                          salg af børsnoterede aktier og al betaling af               purchases and sales of listed shares and all payment
                          udbytteskat herfra skal indberettes til Skat. Den del af    of dividend tax in relation to these shares having to be
                          pakken vælger regeringen ikke at tage med.                  reported to Skat. The government opts not to include
                          Regeringen dropper den anbefalede kontrol, fordi            this element of the package. The government drops
                          ordningen, som ministeren skriver, vil være meget           the recommended control measure, because the
                          byrdefuld for aktionærerne, og den i forhold til nytten     scheme—the minister writes—would be very
                          for aktionærerne og Skat                                    burdensome for the shareholders and would entail
Jesper Tynell   0:44:00   vil kræve uforholdsmæssigt store indberetningsbyrder        reporting obligations that are disproportionate to the
                          for den finansielle sektor, altså fra de banker, der        benefit to shareholders and Skat, such obligations
                          opbevarer de mange aktier, som ligger i dansk depot.        being imposed on the financial sector, in other words
                          Hensynet til aktionærer og banker har i det hele taget      the banks, which store the many shares that are held
                          højeste prioritet, gør ministeren klart i endnu et bilag    in Danish securities depository accounts. The interests
                          vedrørende en anden del af lovforslaget.                    of shareholders and banks overall have top priority,
                                                                                      the minister makes clear in a further annex
                                                                                      concerning another part of the bill.
Male12                    ”Jeg har ingen interesse i, at der indberettes              “I have no interest in information being reported that
                          oplysninger, som ikke kan bruges til at give                cannot be used to give shareholders a better service.
                          aktionærerne en bedre service.
Male12          0:44:30   Det er regeringens politik at begrænse erhvervslivets       It is the government’s policy to limit the
                          administrative byrder. Jeg vil derfor ikke pålægge den      administrative burdens on business. I do not want,
                          finansielle sektor yderligere indberetningspligter, som     therefore, to lumber the financial sector with further
                          ikke står mål med forbedringerne af servicen over for       reporting obligations that do not give rise to
                          aktionærerne.”                                              improvements in the service provided to
                                                                                      shareholders.”
Male13                    Der stemmes om lovforslagets endelige vedtagelse og         “We are voting on the final passage of the bill, and
                          der kan stemmes.                                            voting may begin.”
Jesper Tynell             Et flertal af Folketingets medlemmer trykker herefter       A majority of parliament’s members then press “yes”
                          ja til lovforslaget.                                        to the bill.
Male13                    Afstemningen slutter.                                       “The voting is concluded.”


                                                                                     32
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 33 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                      English Translation                                        Comment
Jesper Tynell             Og vedtager det kort før jul 2005.                        And pass it shortly before Christmas 2005.
Male13          0:45:00   72 stemte for og 38 imod. Ingen hverken for eller         “72 voted for and 38 voted against, with no
                          imod. Lovforslaget er vedtaget, og nu bliver det sendt    abstentions. The bill has been passed and will now be
                          til statsministeren.                                      sent to the prime minister.”


Jesper Tynell             En tirsdag morgen kort forinden får Lisbeth Rømer og      One Tuesday morning shortly before that, however,
                          hendes kolleger imidlertid besøg af nogle, der måske      Lisbeth Rømer and her colleagues receive a visit from
                          kan hjælpe dem videre frem mod en bedre kontrol af        people who might be able to help them progress
                          de mange refusioner af udbytteskat.                       towards better control of the many refunds of
                                                                                    dividend tax.
Lisbeth         0:45:30   Jeg kan især huske 1. november 2005. Der havde vi         I can remember 1 November 2005 in particular. On
Rømer                     besøg af revisionen, og det var faktisk den dag,          that day, we had a visit from audit, and it was actually
                          kommunerne blev indlemmet i Skat. Vi havde en             that day that the municipalities were incorporated
                          kæmpe morgenmadsbrunch for at sige goddag til de          into Skat. We had a huge breakfast brunch to say
                          nye kolleger plus intern revision. De kom for at kigge    “hello” to our new colleagues plus internal audit. They
                          på udbytteskat heldigvis.                                 came to review the dividend tax situation, fortunately.
Jesper Tynell             Når Lisbeth Rømer siger ”heldigvis”, er det fordi hun     When Lisbeth Rømer says “fortunately”, it is only
                          nu får mulighed for at fortælle Skats interne revision    because she now has the chance to tell Skat’s internal
                          om de problemer, hun                                      audit about the problems she
Jesper Tynell   0:46:00   og hendes kolleger forgæves har forsøgt at gøre           and her colleagues have tried in vain to draw
                          opmærksom på omkring refusion af udbytteskat. Og          attention to around the refunding of dividend tax, and
                          om de løsningsforslag, de samtidig har klar.              about the proposed solutions they also have at the
                                                                                    ready.
Lisbeth                   Der var ikke meget lydhørhed i Skat over for vores        Skat was not very interested in our problems, but
Rømer                     problemer, men intern revision vil meget gerne i          internal audit were very keen to write about our
                          deres papirer skrive om de problemer, vi havde.           problems in their papers.
Jesper Tynell             Derfor giver hun nu også intern revision det 19 sider     Therefore, she also now gives internal audit the 19-       .
                          lange notat fra marts 2005, hvor hun og Jette Zester      page-long memorandum from March 2005 in which
                          beskriver både problemer og løsningsforslag.              she and Jette Zester describe both the problems and
                                                                                    the proposed solutions.


                                                                                   33
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 34 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                        English Translation                                       Comment
Jesper Tynell   0:46:30   Hun fremhæver særligt et af de mere paradoksale             She stresses in particular one of the more paradoxical
                          problemer, de skriver om i notatet. Nemlig det              problems they write about in the memorandum,
                          forhold, at Lisbeth Rømer og hendes kolleger i nogle        namely the fact that Lisbeth Rømer and her
                          tilfælde refunderer millioner af kroner i udbytteskat,      colleagues in some cases refund millions of kroner in
                          inden skatten overhovedet er blevet betalt. For mens        dividend tax before the tax has even been paid. This is
                          Lisbeth Rømer og hendes kolleger som udgangspunkt           because Lisbeth Rømer and her colleagues in principle
                          skal nå at udbetale de penge, de enkelte aktionærer         must manage to pay the money the individual
                          kræver, inden der er gået 30 dage, altså en måned. Så       shareholders are requesting before 30 days have
                          skal selskaberne først angive                               passed, in other words within one month. Meanwhile,
                                                                                      the companies do not need to report
Jesper Tynell   0:47:00   og indbetale den samlede udbytteskat op til to              and pay in the accumulated dividend tax until two
                          måneder, efter at de har besluttet at udbetale              months have passed from deciding to pay a dividend
                          aktieudbytte til aktionærerne.                              to their shareholders.
Lisbeth                   Vi udbetaler penge, inden betaling er gået ind, så det      We are paying out money before we have even
Rømer                     hele sker, inden der er angivet og betalt.                  received payment, so the whole process is complete
                                                                                      before the tax is declared and paid.
Jesper Tynell             En ting er altså, at Lisbeth Rømer og hendes kolleger       Another point is that Lisbeth Rømer and her
                          ikke ved, hvem de enkelte aktionærer er. De kan             colleagues do not know who the individual
                          heller ikke nødvendigvis slå op i deres systemer og se,     shareholders are. They also cannot necessarily look up
                          hvilke selskaber der overhovedet har udloddet               in their systems and see even which companies have
                                                                                      distributed
Jesper Tynell   0:47:30   aktieudbytte og betalt udbytteskat. Og alligevel            a dividend and paid dividend tax, yet they pay millions
                          tilbagebetaler de millioner af skattekroner til dem, der    of tax kroner back to those who write that they own
                          skriver, at de ejer aktier i danske selskaber.              shares in Danish companies.
Lisbeth                   Altså rent forståelsesmæssigt og systematisk er det jo      In other words, from a logical and systems point of
Rømer                     lidt tåbeligt at have en regel, som tillader, at man        view, it is a little silly to have a rule that allows
                          tilbagebetaler noget, man endnu ikke har modtaget.          repayment of something one has not yet received.
                          Skat har ikke modtaget det endnu, men man                   Skat has not yet received the tax but is refunding it
                          refunderer det alligevel, og det var et paradoks i de       anyway, and that was one paradox in the rules that
                          regler, vi havde.                                           we had.



                                                                                     34
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 35 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                         English Translation                                          Comment
Jesper Tynell   0:48:00   Det lytter intern revision da også til. Revisionen           Internal audit also listens to this. Audit attaches
                          lægger blandt andet vægt på det her paradoks, da den         significance, amongst other things, to this paradox,
                          et par måneder senere i januar 2006 afleverer sin            when, a few months later in January 2006, it submits
                          revisionsrapport om udbytteskat og stiler den til Skats      its audit report on dividend tax and addresses it to
                          øverste direktør. Intern revision konstaterer, at selve      Skat’s most senior director. Internal audit finds that
                          sagsbehandlingen bliver tilfredsstillende udført og          the case-handling itself is carried out satisfactorily and
                          roser administrationen for at have gjort opmærksom           praises the unit for having highlighted the many
                          på de mange problemer,                                       problems
Jesper Tynell   0:48:30   men tilføjer samtidig:                                       but at the same time adds:
Male14                    Det er ikke tilfredsstillende, at det i visse situationer    It is not satisfactory for it to be possible, in many
                          er muligt for modtagere af udbytte at få udbetalt            situations, for recipients of dividends to have dividend
                          udbytteskat, selv om der ikke til Skat er indbetalt den      tax refunded even though the dividend tax withheld
                          indeholdt udbytteskat.                                       has not been paid to Skat.
Lisbeth                   Og det kommer så til at fremgå af rapporten, at vi ikke      And the report then ends up saying that we cannot
Rømer                     kan kontrollere det.                                         check it.
Jesper Tynell             Det fremgår af udbytteadministrationens notat af 16.         It is evident from the Dividend Tax Unit’s
                          marts 2005, at ændring heraf                                 memorandum of 16 March 2005 that changing this
Jesper Tynell   0:49:00   kræver lovændring.                                           requires a change in legislation.


Jette Zester              Intern revision peger på, at der er nogle lovregler, der     Internal audit points out that there are some rules
                          skal ses efter i sømmene, så lovreglerne måtte blive         contained in statute which must be reviewed closely
                          ændret. Og det er dem, man peger på her.                     and changed. And these are the rules that are being
                                                                                       pointed out here.
Lisbeth                   Så jeg håber, at denne her revisionsrapport vil kunne        So I hope that this audit report will be able to remedy
Rømer                     hjælpe på det.                                               this.




                                                                                      35
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 36 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                       English Translation                                       Comment
Jesper Tynell   0:49:30   Men Lisbeth Rømers og Jette Zesters nye håb lever          However, Lisbeth Rømer’s and Jette Zester’s new
                          ikke længe. Der skal tilsyneladende mere til, før Skats    hope is short-lived. More is apparently needed before
                          ledelse banker på døren i Skatteministeriets               Skat’s management bangs on the door of the Ministry
                          departement og overtaler ministeren til at få vedtaget     of Taxation’s Ministerial Office and persuades the
                          nye regler, der går imod de politiske vinde og kræver      minister to arrange for new rules to be adopted that
                          flere og hurtigere indberetninger til Skat om, hvem        run counter to the political trend and require more
                          der ejer og tjener penge på danske aktier. I august        and swifter reporting to Skat concerning who owns
                          2006, næsten et år efter direktionens beslutning om        and earns money on Danish shares. In August 2006,
                          at udskyde de grundlæggende problemer til senere,          almost one year after the executive board’s decision
                                                                                     to kick the fundamental problems into the long grass,
Jesper Tynell   0:50:00   beder ledelsen nu om at få nedsat en ny                    the management now asks for a new working group
                          arbejdsgruppe og styregruppe til at se på sagen en         and a new steering group to be set up to review the
                          gang til.                                                  case once more.
Lisbeth                   Vi nedsatte en arbejdsgruppe, hvor der var nogle fra       We established a working group, in which some
Rømer                     Hovedcenteret.                                             people from the Head Office participated.
Jesper Tynell             Det sker omtrent samtidig med, at Lisbeth Rømer            This happens at around the same time Lisbeth Rømer
                          utålmodigt sætter sig til tasterne og skriver endnu et     impatiently sits down at the keyboard and writes yet
                          fem sider langt notat, der gennemgår og opsummerer         another five-page-long memorandum that reviews
                          de efterhånden velkendte problemer og                      and summarises the now well-known problems and
                          løsningsforslag og skriver:                                proposed solutions, writing:
Female1         0:50:30   ”Den nuværende lovgivning modarbejder kontrol med          “The current legislation prevents verification of the
                          rigtigheden af refusionerne. Skat ved ikke, hvem der       accuracy of the refunds. Skat does not know who the
                          er modtager. Alt i alt en ubehagelig situation, når så     recipients are. All in all, this is an uncomfortable
                          store summer skal udbetales. Der refunderes mange          situation, when such large sums have to be paid out.
                          penge til Schweiz og Frankrig. Der har været sager         Large sums of money are being refunded to
                          med aktieudlån fra et land til et andet, og vi har en      Switzerland and France. There have been cases of
                          fornemmelse af, at det foregår i vidt omfang.”             shares being loaned from one country to another, and
                                                                                     we suspect that this is taking place on a large scale.”
Jesper Tynell             Og så sker det blot en måned senere.                       And then this happens just one month later:




                                                                                    36
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 37 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                         English Translation                                        Comment
Jesper Tynell   0:51:00   En lun sensommerdag i september 2006 modtager                On a warm late summer’s day in September 2006,
                          Lisbeth Rømer og hendes kolleger nu det simple               Lisbeth Rømer and her colleagues now receive the
                          regneark med kravet fra det lille franske selskab i Paris    simple spreadsheet with the request from the little
                          om at få udbetalt over en halv milliard kroner fra den       French company in Paris to have more than half a
                          danske statskasse. Blandt andet med henvisning til, at       billion kroner paid out by the Danish Treasury.
                          selskabet skulle eje over halvdelen af alle verdens frie     Amongst other things with a reference to the fact that
                          aktier i televirksomheden TDC. Lisbeth Rømer skriver         the company apparently owns more than half of all of
                          nu endnu engang til Skats direktion og påpeger, at           the world’s tradeable shares in the
                          hun                                                          telecommunications company TDC. Lisbeth Rømer
                                                                                       now writes once more to Skat’s executive board, and
                                                                                       points out that she
Jesper Tynell   0:51:30   og hendes kolleger ikke kan kontrollere, om det nu           and her colleagues cannot check whether what the
                          også er rigtigt, hvad det lille franske selskab siger. Og    little French company is saying is actually correct. And
                          gør det nu helt klart for direktørerne, at dørene ind til    she now makes it very clear to the directors that the
                          statskassen med borgernes penge fortsat står åbne            doors to the Treasury holding public money are still
                          for eventuelle udbyttesvindlere. Så længe man vælger         standing wide open to potential dividend tax
                          at holde hemmeligt for Skat, hvem der ejer de danske         fraudsters, whilst the decision is in place to conceal
                          aktier.                                                      from Skat who owns the Danish shares.
Female1                   ”Det er et spørgsmål, hvor længe Danmark kan tillade         “This is a question of how long Denmark can allow a
                          et system, hvor man kan skjule sin identitet i               system in which a person can conceal his identity in
                          forbindelse med aktieudlodninger og derved kan sikre         connection with dividends and thereby secure
                          sig
Female1         0:52:00   en refusion, som egentlig ikke er efter lovgivningen.        a refund that this not due in accordance with the
                                                                                       legislation.”
Jesper Tynell             Højtstående embedsmænd helt oppe på                          Top-ranking officials right up at director level of Skat
                          direktørniveau i Skat bliver herefter advaret om, at         are then warned that the payments are rising and that
                          udbetalingerne stiger, og at medarbejderne mener, at         the employees believe that they are paying out
                          de udbetaler penge i blinde, at de ikke har mulighed         money blindly, that they are unable to perform
                          for at føre kontrol, og at mange refusioner sker på et       control measures, and that many refunds are taking
                          falskt grundlag.                                             place on a fraudulent basis.




                                                                                      37
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 38 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                       English Translation                                         Comment
Jesper Tynell   0:52:30   Styregruppen bliver nu udvidet med flere                   The steering group is now expanded to include more
                          medlemmer. Notaterne med problemer og løsninger            members. Memoranda setting out problems and
                          vokser, og til sidst bliver det hele endnu grundigere      solutions burgeon, and ultimately the whole matter is
                          behandlet i en nu næsten 30 sider lang rapport, der        treated even more thoroughly in a now almost 30-
                          får titlen Problemkatalog.                                 page-long report entitled List of problems.

Lisbeth                   Vi prøvede jo at opsummere alle de problemer, der          We obviously tried to sum up all the problems that
Rømer                     var i udbytteskatteadministrationen.                       there were in the Dividend Tax Unit.
Jesper Tynell             Et katalog, der er lige så godt kunne have heddet          A list which might just as easily have been entitled List
                          Løsningskatalog, fordi det grundigt beskriver og           of solutions, as it thoroughly describes and justifies
                          begrunder de løsninger, som Lisbeth Rømer og Jette         the solutions that Lisbeth Rømer and Jette Zester
                          Zester
Jesper Tynell   0:53:00   foreslår og udpensler, hvad der sker, hvis man ikke        propose and elaborates what will happen if they do
                          fører løsningsforslagene ud i livet. For eksempel          not implement the proposed solutions. For example,
                          forslaget om en fremrykket og hurtig indberetning af       the proposal for an earlier and a more rapid reporting
                          alle aktionærer, der får udbetalt aktieudbytte fra         of all shareholders who receive dividends in relation
                          danske aktier.                                             to Danish shares.
Female1                   ”Hvis ikke udbytteadministrationen fortsat skal            “If the Dividend Tax Unit is not to continue operating
                          administreres i blinde, har Skat af hensyn til             in the dark, Skat, in the area of refunds, badly needs
                          refusioner et væsentligt behov for at kende udlodning      to have information about distributions and dividend
                          og udbyttemodtager på tilbagebetalingstidspunktet.         recipients at the point of repayment. All
                          Alle
Female1         0:53:30   udlodninger og udbyttemodtagere.”                          distributions, all dividend recipients.”
Jette Zester              Det er et obligatorisk ønske der bliver bragt frem hver    It is an obligatory wish that is being expressed here
                          gang.                                                      each time.
Female1                   ”Uden den foreslåede fremrykning af indberetning af        “If the reporting of dividend recipients is not brought
                          udbyttemodtager har udbytteskatteadministration            forward, as proposed, the Dividend Tax Unit will not
                          ikke mulighed for at kende modtagerne af udbyttet og       be able to identify the recipients of dividends and will
                          har derfor ingen mulighed for at undersøge, om den,        therefore be unable to investigate whether the
                          der anmoder om refusion er udbyttemodtager.”               person requesting a refund is a dividend recipient.”




                                                                                    38
                                     Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 39 of 40
                                                                  2-6


Speaker         Time      Danish Transcription                                      English Translation                                         Comment
Jesper Tynell             Problemerne med en Nominee- og Omnibus-depoter,           The problems with nominee and omnibus accounts, in
                          hvori                                                     which
Jesper Tynell   0:54:00   aktionærerne er hemmelige, giver de nu også               shareholders are secret, are also now the subject of
                          løsningsforslag med på vejen og skriver i kataloget:      proposed solutions, namely:
Female1                   ”Nominee vurderes som en trussel mod                      “Nominee accounts are assessed to be a threat to tax
                          skatteprovenuet. Denne handels- og registreringsform      revenue. This form of trading and registration is non-
                          er uigennemskuelig for skattemyndighederne.”              transparent to the tax authorities.”
Lisbeth                   Er det de almindelige Omnibus-depoter, eller              If ordinary omnibus accounts or nominee accounts
Rømer                     Nominee-depoter kender vi ikke udbyttemodtager og         are used, we do not know who the dividend recipients
                          handler derfor i blinde.                                  are and are therefore operating in the dark.
Female1                   ”Forslag: Etablering af for eksempel ejerregistre vil     “Proposal: Establishment, for example, of a
                          være et godt værktøj, der kan medvirke                    shareholders’ register would be a good tool that could
                                                                                    contribute
Female1         0:54:30   til at mindske truslerne mod skatteprovenuet.             to reducing the threats against tax revenue.
Lisbeth                   Man ved jo, hvem pengene går til, også selv om det er     One would then know who the money is going to,
Rømer                     et depot, som ikke fortæller os det umiddelbart. Så       even if the shares are being held in a securities
                          flyder pengene jo ned til aktionærerne i udlandet         depository account, which does not report
                          alligevel, og derfor bør man kunne indberette, hvem       information to us immediately. Then, the money
                          der er modtager af udbyttet samtidig med, at de får       would obviously flow down to the shareholders
                          pengene. Det kan jeg ikke se noget problem i.             abroad anyway, and therefore one ought to be able to
                                                                                    report who the recipient of the dividend is at the
                                                                                    same time that they receive the money. I cannot see
                                                                                    any problem with this.
Jesper Tynell   0:55:00   I det lange Problemkatalog kan jeg se, at Lisbeth         In the long list of problems, I can see that Lisbeth
                          Rømer og Jette Zester i december 2006 til sidst skærer    Rømer and Jette Zester, in December 2006, ultimately
                          budskabet helt ud i pap.                                  get their message across loud and clear.
Female1                   ”Politikerne skal gøres opmærksom på, at der reelt er     “The politicians should be told clearly that there really
                          et problem, der er en trussel for skattesystemet.”        is a problem, that the tax system is under threat.”




                                                                                   39
                                    Case 1:18-md-02865-LAK Document 535-5 Filed 02/15/21 Page 40 of 40
                                                                 2-6


Speaker         Time      Danish Transcription                                        English Translation                                          Comment
Jesper Tynell             Men da nogle af løsningsforslagene til sidst lander helt    However, when some of the proposed solutions
                          oppe i nærheden af ministeren i Skatteministeriets          ultimately land all the way at the top, in the vicinity of
                          departement,                                                the minister in the Ministry of Taxation’s Ministerial
                                                                                      office,
Jesper Tynell   0:55:30   siger ministerens mænd nej til at lave systemet om.         the minister’s men then say no to reforming the
                                                                                      system.
Tax Director              Og i den forstand var jeg sådan set med til at, men der     And in that sense I was to some extent part of … but
                          er ikke det, der afslog, at der skete (reelle ændringer)    that was not what blocked real changes from taking
                                                                                      place.
Jesper Tynell             Det her er ”De hemmelige aktionærer”. Du har lyttet         This is “The Secret Shareholders”. You were listening
                          til andet afsnit: ”Service frem for kontrol”.               to the second part: “Service ahead of control”.
Jesper Tynell   0:56:00   Signe Mansdotter har klippet og komponeret musik            Signe Mansdotter performed the sound editing and
                          sammen med Marie Kildebæk, Jens Vithner er                  composed music together with Marie Kildebæk, Jens
                          redaktør. Karen Damsgaard Sørensen og Alberte               Vithner was the editor, Karen Damsgaard Sørensen
                          Zarcho har været i redaktion. Morten Runge har              and Alberte Zacho were involved in the editing
                          indlæst citater, og jeg har tilrettelagt og skrevet         process, Morten Runge recorded the quotations, and I
                          manuskript. Mit navn er Jesper Tynell.                      prepared and wrote the script. My name is Jesper
                                                                                      Tynell.
P1 Outro        0:56:30   Du kan høre flere på P1-podcasts i DR's Radio App.          You can hear more P1 podcasts in DR’s radio app. It
Speak                     Det giver mening.                                           makes sense.




                                                                                     40
